UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2016 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-11954 VORNADO REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 22-1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of June 30, 2016, 188,825,520 of the registrant’s common shares of beneficial interest are outstanding. PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of June 30, 2016 and December 31, 2015 3 Consolidated Statements of Income (Unaudited) for the Three and Six Months Ended June 30, 2016 and 2015 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Six Months Ended June 30, 2016 and 2015 5 Consolidated Statements of Changes in Equity (Unaudited) for the Six Months Ended June 30, 2016 and 2015 6 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2016 and 2015 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 32 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 74 Item 4. Controls and Procedures 74 PART II. Other Information: Item 1. Legal Proceedings 75 Item 1A. Risk Factors 75 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 75 Item 3. Defaults Upon Senior Securities 75 Item 4. Mine Safety Disclosures 75 Item 5. Other Information 75 Item 6. Exhibits 75 SIGNATURES 76 EXHIBIT INDEX 77 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY TRUST CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) June 30, 2016 December 31, 2015 ASSETS Real estate, at cost: Land $ 4,154,201 $ 4,164,799 Buildings and improvements 12,541,161 12,582,671 Development costs and construction in progress 1,302,108 1,226,637 Leasehold improvements and equipment 112,096 116,030 Total 18,109,566 18,090,137 Less accumulated depreciation and amortization (3,374,867) (3,418,267) Real estate, net 14,734,699 14,671,870 Cash and cash equivalents 1,644,067 1,835,707 Restricted cash 94,628 107,799 Marketable securities 194,489 150,997 Tenant and other receivables, net of allowance for doubtful accounts of $11,260 and $11,908 95,623 98,062 Investments in partially owned entities 1,499,792 1,550,422 Real estate fund investments 524,150 574,761 Receivable arising from the straight-lining of rents, net of allowance of $2,489 and $2,751 991,953 931,245 Deferred leasing costs, net of accumulated amortization of $227,015 and $218,239 462,649 480,421 Identified intangible assets, net of accumulated amortization of $194,463 and $187,360 210,010 227,901 Assets related to discontinued operations 8,678 37,020 Other assets 612,992 477,088 $ 21,073,730 $ 21,143,293 LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Mortgages payable, net $ 9,746,818 $ 9,513,713 Senior unsecured notes, net 844,868 844,159 Unsecured revolving credit facilities 115,630 550,000 Unsecured term loan, net 371,455 183,138 Accounts payable and accrued expenses 480,094 443,955 Deferred revenue 314,367 346,119 Deferred compensation plan 119,292 117,475 Liabilities related to discontinued operations 8,104 12,470 Other liabilities 480,030 426,965 Total liabilities 12,480,658 12,437,994 Commitments and contingencies Redeemable noncontrolling interests: Class A units - 12,385,829 and 12,242,820 units outstanding 1,240,069 1,223,793 Series D cumulative redeemable preferred units - 177,101 units outstanding 5,428 5,428 Total redeemable noncontrolling interests 1,245,497 1,229,221 Vornado shareholders' equity: Preferred shares of beneficial interest: no par value per share; authorized 110,000,000 shares; issued and outstanding 52,676,629 shares 1,276,954 1,276,954 Common shares of beneficial interest: $.04 par value per share; authorized 250,000,000 shares; issued and outstanding 188,825,520 and 188,576,853 shares 7,531 7,521 Additional capital 7,135,571 7,132,979 Earnings less than distributions (1,898,505) (1,766,780) Accumulated other comprehensive income 72,556 46,921 Total Vornado shareholders' equity 6,594,107 6,697,595 Noncontrolling interests in consolidated subsidiaries 753,468 778,483 Total equity 7,347,575 7,476,078 $ 21,073,730 $ 21,143,293 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except per share amounts) For the Three Months Ended For the Six Months Ended June 30, June 30, REVENUES: Property rentals $ 527,178 $ 514,843 $ 1,046,670 $ 1,015,117 Tenant expense reimbursements 60,841 62,215 120,416 129,136 Fee and other income 33,689 39,230 67,659 78,837 Total revenues 621,708 616,288 1,234,745 1,223,090 EXPENSES: Operating 245,138 242,690 501,487 497,183 Depreciation and amortization 141,313 136,957 284,270 261,079 General and administrative 45,564 39,189 94,268 97,681 Impairment loss and acquisition and transaction related costs 2,879 4,061 168,186 6,042 Total expenses 434,894 422,897 1,048,211 861,985 Operating income 186,814 193,391 186,534 361,105 Income (loss) from partially owned entities 642 (5,641) (3,598) (8,384) Income from real estate fund investments 16,389 26,368 27,673 50,457 Interest and other investment income, net 10,236 5,666 13,754 16,458 Interest and debt expense (105,576) (92,092) (206,065) (183,766) Net gain on disposition of wholly owned and partially owned assets 159,511 - 160,225 1,860 Income before income taxes 268,016 127,692 178,523 237,730 Income tax (expense) benefit (2,109) 88,072 (4,940) 87,101 Income from continuing operations 265,907 215,764 173,583 324,831 Income (loss) from discontinued operations 2,475 (364) 3,191 15,815 Net income 268,382 215,400 176,774 340,646 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (13,025) (19,186) (22,703) (35,068) Operating Partnership (14,531) (10,198) (7,044) (15,485) Net income attributable to Vornado 240,826 186,016 147,027 290,093 Preferred share dividends (20,363) (20,365) (40,727) (39,849) NET INCOME attributable to common shareholders $ 220,463 $ 165,651 $ 106,300 $ 250,244 INCOME PER COMMON SHARE - BASIC: Income from continuing operations, net $ 1.16 $ 0.88 $ 0.54 $ 1.25 Income from discontinued operations, net 0.01 - 0.02 0.08 Net income per common share $ 1.17 $ 0.88 $ 0.56 $ 1.33 Weighted average shares outstanding 188,772 188,365 188,715 188,183 INCOME PER COMMON SHARE - DILUTED: Income from continuing operations, net $ 1.15 $ 0.87 $ 0.54 $ 1.24 Income from discontinued operations, net 0.01 - 0.02 0.08 Net income per common share $ 1.16 $ 0.87 $ 0.56 $ 1.32 Weighted average shares outstanding 189,885 189,600 190,000 189,775 DIVIDENDS PER COMMON SHARE $ 0.63 $ 0.63 $ 1.26 $ 1.26 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (Amounts in thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, Net income $ 268,382 $ 215,400 $ 176,774 $ 340,646 Other comprehensive income (loss): Increase (reduction) in unrealized net gain on available-for-sale securities 28,019 (25,000) 39,113 (46,332) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries (628) (1,191) (622) (1,034) (Reduction) increase in value of interest rate swaps and other (6,976) 2,848 (11,171) 2,077 Comprehensive income 288,797 192,057 204,094 295,357 Less comprehensive income attributable to noncontrolling interests (28,814) (28,037) (31,432) (47,918) Comprehensive income attributable to Vornado $ 259,983 $ 164,020 $ 172,662 $ 247,439 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Amounts in thousands) Non- Accumulated controlling Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income Subsidiaries Equity Balance, December 31, 2015 52,677 $ 1,276,954 188,577 $ 7,521 $ 7,132,979 $ (1,766,780) $ 46,921 $ 778,483 $ 7,476,078 Net income attributable to Vornado - 147,027 - - 147,027 Net income attributable to noncontrolling interests in consolidated subsidiaries - 22,703 22,703 Dividends on common shares - (237,832) - - (237,832) Dividends on preferred shares - (40,727) - - (40,727) Common shares issued: Upon redemption of Class A units, at redemption value - - 195 8 18,200 - - - 18,208 Under employees' share option plan - - 38 1 3,092 - - - 3,093 Under dividend reinvestment plan - - 8 - 717 - - - 717 Contributions: Other - 19,674 19,674 Distributions: Real estate fund investments - (56,533) (56,533) Other - (10,970) (10,970) Deferred compensation shares and options - - 7 1 953 (186) - - 768 Increase in unrealized net gain on available-for-sale securities - 39,113 - 39,113 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (622) - (622) Reduction in value of interest rate swaps - (11,170) - (11,170) Adjustments to carry redeemable Class A units at redemption value - (20,369) - - - (20,369) Redeemable noncontrolling interests' share of above adjustments - (1,685) - (1,685) Other - - 1 - (1) (7) (1) 111 102 Balance, June 30, 2016 52,677 $ 1,276,954 188,826 $ 7,531 $ 7,135,571 $ (1,898,505) $ 72,556 $ 753,468 $ 7,347,575 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) (Amounts in thousands) Non- Accumulated controlling Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income Subsidiaries Equity Balance, December 31, 2014 52,679 $ 1,277,026 187,887 $ 7,493 $ 6,873,025 $ (1,505,385) $ 93,267 $ 743,956 $ 7,489,382 Net income attributable to Vornado - 290,093 - - 290,093 Net income attributable to noncontrolling interests in consolidated subsidiaries - 35,068 35,068 Distribution of Urban Edge Properties - (464,262) - (341) (464,603) Dividends on common shares - (237,160) - - (237,160) Dividends on preferred shares - (39,849) - - (39,849) Common shares issued: Upon redemption of Class A units, at redemption value - - 400 16 43,262 - - - 43,278 Under employees' share option plan - - 195 7 12,972 (2,579) - - 10,400 Under dividend reinvestment plan - - 7 - 701 - - - 701 Contributions: Real estate fund investments - 51,725 51,725 Distributions: Real estate fund investments - (62,495) (62,495) Other - (255) (255) Conversion of Series A preferred shares to common shares (1) (16) 1 - 16 - Deferred compensation shares and options - - 7 1 1,653 (359) - - 1,295 Reduction in unrealized net gain on available-for-sale securities - (46,332) - (46,332) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (1,034) - (1,034) Increase in value of interest rate swap - 2,073 - 2,073 Adjustments to carry redeemable Class A units at redemption value - 229,521 - - - 229,521 Redeemable noncontrolling interests' share of above adjustments - 2,635 - 2,635 Other - 955 4 (92) 867 Balance, June 30, 2015 52,678 $ 1,277,010 188,497 $ 7,517 $ 7,161,150 $ (1,958,546) $ 50,613 $ 767,566 $ 7,305,310 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) For the Six Months Ended June 30, Cash Flows from Operating Activities: Net income $ 176,774 $ 340,646 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 299,541 272,942 Real estate impairment losses 160,700 256 Net gain on disposition of wholly owned and partially owned assets (160,225) (1,860) Straight-lining of rental income (83,883) (64,121) Return of capital from real estate fund investments 71,888 83,443 Distributions of income from partially owned entities 46,500 37,821 Amortization of below-market leases, net (29,811) (26,132) Other non-cash adjustments 23,049 26,569 Net realized and unrealized gains on real estate fund investments (21,277) (41,857) Loss from partially owned entities 3,598 7,636 Net gains on sale of real estate and other (2,210) (32,243) Reversal of allowance for deferred tax assets - (90,030) Changes in operating assets and liabilities: Real estate fund investments - (95,000) Tenant and other receivables, net 2,358 (5,051) Prepaid assets (131,927) (138,473) Other assets (29,303) (46,858) Accounts payable and accrued expenses 6,634 (26,440) Other liabilities (9,113) (16,632) Net cash provided by operating activities 323,293 184,616 Cash Flows from Investing Activities: Development costs and construction in progress (277,214) (200,970) Additions to real estate (170,265) (137,528) Proceeds from sales of real estate and related investments 130,249 334,725 Investments in partially owned entities (90,659) (137,465) Distributions of capital from partially owned entities 87,977 29,666 Acquisitions of real estate and other (46,807) (381,001) Net deconsolidation of 7 West 34th Street (42,000) - Investments in loans receivable and other (11,700) (23,919) Restricted cash (7,483) 25,118 Purchases of marketable securities (4,379) - Proceeds from sales and repayments of mortgage and mezzanine loans receivable and other 22 16,772 Net cash used in investing activities (432,259) (474,602) See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) (Amounts in thousands) For the Six Months Ended June 30, Cash Flows from Financing Activities: Proceeds from borrowings $ 1,325,246 $ 1,746,460 Repayments of borrowings (1,032,115) (1,607,574) Dividends paid on common shares (237,832) (237,160) Distributions to noncontrolling interests (83,266) (77,447) Dividends paid on preferred shares (40,727) (39,849) Debt issuance and other costs (29,478) (14,053) Contributions from noncontrolling interests 11,874 51,725 Proceeds received from exercise of employee share options 3,810 13,683 Repurchase of shares related to stock compensation agreements and related tax withholdings and other (186) (2,939) Cash included in the spin-off of Urban Edge Properties - (225,000) Net cash used in financing activities (82,674) (392,154) Net decrease in cash and cash equivalents (191,640) (682,140) Cash and cash equivalents at beginning of period 1,835,707 1,198,477 Cash and cash equivalents at end of period $ 1,644,067 $ 516,337 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $13,918 and $17,550 $ 181,432 $ 178,461 Cash payments for income taxes $ 5,003 $ 6,584 Non-Cash Investing and Financing Activities: Write-off of fully depreciated assets $ (220,654) $ (81,027) Accrued capital expenditures included in accounts payable and accrued expenses 144,079 70,672 Change in unrealized net gain (loss) on securities available-for-sale 39,113 (46,332) Adjustments to carry redeemable Class A units at redemption value (20,369) 229,521 Decrease in assets and liabilities resulting from the deconsolidation of investments that were previously consolidated Real estate, net (122,047) - Mortgages payable, net (290,418) - Non-cash distribution of Urban Edge Properties: Assets - 1,722,263 Liabilities - (1,482,660) Equity - (239,603) Transfer of interest in real estate to Pennsylvania Real Estate Investment Trust - (145,313) Financing assumed in acquisitions - 62,000 Like-kind exchange of real estate: Acquisitions 46,698 62,355 Dispositions (29,639) (38,822) See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty Trust (“Vornado”) is a fully‑integrated real estate investment trust (“REIT”) and conducts its business through, and all of its interests in properties are held by, Vornado Realty L.P., a Delaware limited partnership (the “Operating Partnership”). Vornado is the sole general partner of, and owned approximately 93.6% of the common limited partnership interest in, the Operating Partnership at June 30, 2016. All references to “we,” “us,” “our,” the “Company” and “Vornado” refer to Vornado Realty Trust and its consolidated subsidiaries, including the Operating Partnership. 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado and its consolidated subsidiaries, including the Operating Partnership. All inter-company amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the Securities and Exchange Commission (“ SEC”) and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form10-K, as amended, for the year ended December 31, 2015, as filed with the SEC. We have made estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. The results of operations for the three and six months ended June 30, 2016 are not necessarily indicative of the operating results for the full year. 3. Recently Issued Accounting Literature In May 2014, the Financial Accounting Standards Board (“ FASB”) issued an update ("ASU 2014-09") establishing Accounting Standards Codification (“ASC”) Topic 606, Revenue from Contracts with Customers (“ASC 606”). ASU 2014-09 establishes a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and supersedes most of the existing revenue recognition guidance. ASU 2014-09 requires an entity to recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services and also requires certain additional disclosures. In August 2015, the FASB issued an update (“ASU 2015-14”) to ASC 606, Deferral of the Effective Date , which defers the adoption of ASU 2014-09 to interim and annual reporting periods in fiscal years that begin after December 15, 2017. In March 2016, the FASB issued an update (“ASU 2016-08”) to ASC 606, Principal versus Agent Considerations (Reporting Revenue Gross versus Net) , which clarifies the implementation guidance on principal versus agent considerations in the new revenue recognition standard pursuant to ASU 2014-09. In April 2016, the FASB issued an update (“ASU 2016-10”) to ASC 606, Identifying Performance Obligations and Licensing , which clarifies guidance related to identifying performance obligations and licensing implementation guidance contained in ASU 2014-09. In May 2016, the FASB issued an update (“ASU 2016-12”) to ASC 606, Narrow-Scope Improvements and Practical Expedients , which amends certain aspects of the new revenue recognition standard pursuant to ASU 2014-09. We are currently evaluating the impact of the adoption of these ASUs on our consolidated financial statements. In June 2014, the FASB issued an update (“ASU 2014-12”) to ASC Topic 718, Compensation – Stock Compensation (“ASC 718”). ASU 2014-12 requires an entity to treat performance targets that can be met after the requisite service period of a share based award has ended, as a performance condition that affects vesting. ASU 2014-12 is effective for interim and annual reporting periods in fiscal years that began after December 15, 2015. The adoption of this update as of January 1, 2016, did not have any impact on our consolidated financial statements. 10 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 3. Recently Issued Accounting Literature - continued In February 2015, the FASB issued an update (“ASU 2015-02”) Amendments to the Consolidation Analysis to ASC Topic 810, Consolidation . ASU 2015-02 affects reporting entities that are required to evaluate whether they should consolidate certain legal entities. Specifically, the amendments: (i) modify the evaluation of whether limited partnerships and similar legal entities are variable interest entities ("VIEs") or voting interest entities, (ii) eliminate the presumption that a general partner should consolidate a limited partnership, (iii) affect the consolidation analysis of reporting entities that are involved with VIEs, and (iv) provide a scope exception for certain entities. ASU 2015-02 is effective for interim and annual reporting periods beginning after December 15, 2015. The adoption of this update on January 1, 2016 resulted in the identification of additional VIEs, but did not have an impact on our consolidated financial statements other than additional disclosures (see Note 13 - Variable Interest Entities ) . In January 2016, the FASB issued an update (“ASU 2016-01”) Recognition and Measurement of Financial Assets and Financial Liabilities to ASC Topic 825, Financial Instruments . ASU 2016-01 amends certain aspects of recognition, measurement, presentation and disclosure of financial instruments, including the requirement to measure certain equity investments at fair value with changes in fair value recognized in net income. ASU 2016-01 is effective for interim and annual reporting periods in fiscal years beginning after December 15, 2017. We are currently evaluating the impact of the adoption of ASU 2016-01 on our consolidated financial statements. In February 2016, the FASB issued (“ASU 2016-02”) Leases , which sets out the principles for the recognition, measurement, presentation and disclosure of leases for both lessees and lessors. ASU 2016-02 requires lessees to apply a dual approach, classifying leases as either finance or operating leases based on the principle of whether or not the lease is effectively a financed purchase. Lessees are required to record a right-of-use asset and a lease liability for all leases with a term of greater than 12 months. Leases with a term of 12 months or less will be accounted for similar to existing guidance for operating leases. Lessees will recognize expense based on the effective interest method for finance leases or on a straight-line basis for operating leases. The new standard requires lessors to account for leases using an approach that is substantially equivalent to existing guidance. ASU 2016-02 is effective for reporting periods beginning after December 15, 2018, with early adoption permitted. We are currently evaluating the impact of the adoption of ASU 2016-02 on our consolidated financial statements. In March 2016, the FASB issued an update (“ASU 2016-09”) Improvements to Employee Share-Based Payment Accounting to ASC 718. ASU 2016-09 amends several aspects of the accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. ASU 2016-09 is effective for interim and annual reporting periods in fiscal years beginning after December 15, 2017. We are currently evaluating the impact of the adoption of ASU 2016-09 on our consolidated financial statements. 4. Acquisitions On May 20, 2016, we contributed $19,650,000 for a 50.0% equity interest in a joint venture that will develop a 33,000 square foot office and retail building, located on Houston Street in Manhattan. The development cost of this project is estimated to be approximately $104,000,000. At closing, the joint venture obtained a $65,000,000 construction loan, of which approximately $22,100,000 was outstanding at June 30, 2016. The loan, which bears interest at LIBOR plus 3.00% (3.47% at June 30, 2016), matures in May 2019 with two one-year extension options. Because this joint venture is a VIE and we determined we are the primary beneficiary, we consolidate the accounts of this joint venture from the date of our investment. 11 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 5. Real Estate Fund Investments We are the general partner and investment manager of Vornado Capital Partners Real Estate Fund (the “Fund”), which has an eight-year term and a three-year investment period that ended in July 2013. During the investment period, the Fund was our exclusive investment vehicle for all investments that fit within its investment parameters, as defined. The Fund is accounted for under ASC 946, Financial Services – Investment Companies (“ASC 946”) and its investments are reported on its balance sheet at fair value, with changes in value each period recognized in earnings. We consolidate the accounts of the Fund into our consolidated financial statements, retaining the fair value basis of accounting. We are also the general partner and investment manager of Crowne Plaza Times Square Hotel Co-Investment (the “Co-Investment”), which owns a 24.7% interest in the Crowne Plaza Times Square Hotel. The Fund owns the remaining 75.3% interest. The Co-Investment is also accounted for under ASC 946. We consolidate the accounts of the Co-Investment into our consolidated financial statements, retaining the fair value basis of accounting. At June 30, 2016, we had six real estate fund investments with an aggregate fair value of $524,150,000, or $215,215,000 in excess of cost, and had remaining unfunded commitments of $117,907,000, of which our share was $34,522,000. Below is a summary of income from the Fund and the Co-Investment for the three and six months ended June 30, 2016 and 2015. (Amounts in thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, Net investment income $ 1,723 $ 2,150 $ 6,396 $ 8,600 Net realized gains on exited investments - 886 14,676 25,591 Previously recorded unrealized gain on exited investment - - (14,254) (23,279) Net unrealized gains on held investments 14,666 23,332 20,855 39,545 Income from real estate fund investments 16,389 26,368 27,673 50,457 Less income attributable to noncontrolling interests (8,845) (15,872) (14,818) (29,411) Income from real estate fund investments attributable to Vornado $ 7,544 $ 10,496 $ 12,855 $ 21,046 Excludes management, leasing and development fees of $935 and $633 for the three months ended June 30, 2016 and 2015, respectively, and $1,695 and $1,337 for the six months ended June 30, 2016 and 2015, respectively, which are included as a component of "fee and other income" in our consolidated statements of income. 6. Marketable Securities Below is a summary of our marketable securities portfolio as of June 30, 2016 and December 31, 2015 . (Amounts in thousands) As of June 30, 2016 As of December 31, 2015 GAAP Unrealized GAAP Unrealized Fair Value Cost Gain Fair Value Cost Gain Equity securities: Lexington Realty Trust $ 186,721 $ 72,549 $ 114,172 $ 147,752 $ 72,549 $ 75,203 Other 7,768 4,379 3,389 3,245 - 3,245 $ 194,489 $ 76,928 $ 117,561 $ 150,997 $ 72,549 $ 78,448 12 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 7. Investments in Partially Owned Entities Alexander’s, Inc. (“Alexander’s”) (NYSE: ALX) As of June 30, 2016, we own 1,654,068 Alexander’s common shares, representing a 32.4% interest in Alexander’s. We account for our investment in Alexander’s under the equity method. We manage, lease and develop Alexander’s properties pursuant to agreements which expire in March of each year and are automatically renewable. As of June 30, 2016, the market value (“fair value” pursuant to ASC Topic 820, Fair Value Measurements (“ASC 820”)) of our investment in Alexander’s, based on Alexander’s June 30, 2016 closing share price of $409.23, was $676,894,000, or $547,099,000 in excess of the carrying amount on our consolidated balance sheet. As of June 30, 2016, the carrying amount of our investment in Alexander’s, excluding amounts owed to us, exceeds our share of the equity in the net assets of Alexander’s by approximately $39,786,000. The majority of this basis difference resulted from the excess of our purchase price for the Alexander’s common stock acquired over the book value of Alexander’s net assets. Substantially all of this basis difference was allocated, based on our estimates of the fair values of Alexander’s assets and liabilities, to real estate (land and buildings). We are amortizing the basis difference related to the buildings into earnings as additional depreciation expense over their estimated useful lives. This depreciation is not material to our share of equity in Alexander’s net income. The basis difference related to the land will be recognized upon disposition of our investment. Urban Edge Properties (“UE”) (NYSE: UE) As of June 30, 2016, we own 5,717,184 UE operating partnership units, representing a 5.4% ownership interest in UE. We account for our investment in UE under the equity method and record our share of UE’s net income or loss on a one-quarter lag basis. During 2015, we provided transition services to UE, primarily for information technology, human resources, tax and financial planning. In 2016, we continue to provide UE information technology support. UE is providing us with leasing and property management services for (i) certain small retail properties that we plan to sell, and (ii) our affiliate, Alexander’s, Rego Park retail assets. As of June 30, 2016, the fair value of our investment in UE, based on UE’s June 30, 2016 closing share price of $29.86, was $170,715,000, or $146,847,000 in excess of the carrying amount on our consolidated balance sheet. Pennsylvania Real Estate Investment Trust (“PREIT”) (NYSE: PEI) As of June 30, 2016, we own 6,250,000 PREIT operating partnership units, representing an 8.0% interest in PREIT. We account for our investment in PREIT under the equity method and record our share of PREIT’s net income or loss on a one-quarter lag basis. As of June 30, 2016, the fair value of our investment in PREIT, based on PREIT’s June 30, 2016 closing share price of $21.45, was $134,063,000, or $8,241,000 in excess of the carrying amount on our consolidated balance sheet. As of June 30, 2016, the carrying amount of our investment in PREIT exceeds our share of the equity in the net assets of PREIT by approximately $64,712,000. The majority of this basis difference resulted from the excess of the fair value of the PREIT operating units received over our share of the book value of PREIT’s net assets. Substantially all of this basis difference was allocated, based on our estimates of the fair values of PREIT’s assets and liabilities, to real estate (land and buildings). We are amortizing the basis difference related to the buildings into earnings as additional depreciation expense over their estimated useful lives. This depreciation is not material to our share of equity in PREIT’s net loss. The basis difference related to the land will be recognized upon disposition of our investment. One Park Avenue On March 7, 2016, the joint venture in which we have a 55% ownership interest, completed a $300,000,000 refinancing of One Park Avenue, a 947,000 square foot Manhattan office building. The loan matures in March 2021 and is interest only at LIBOR plus 1.75% (2.21% at June 30, 2016). The property was previously encumbered by a 4.995%, $250,000,000 mortgage which matured in March 2016. Mezzanine Loan – New York On March 17, 2016, we entered into a joint venture, in which we own a 33.3% interest, which owns a $142,050,000 mezzanine loan. The interest rate is LIBOR plus 8.875% (9.32% at June 30, 2016) and the debt matures in November 2016, with two three-month extension options. At June 30, 2016, the joint venture has a $7,950,000 remaining commitment, of which our share is $2,650,000. The joint venture’s investment is subordinate to $350,000,000 of third party debt. We account for our investment in the joint venture under the equity method. 13 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 7. Investments in Partially Owned Entities – continued The Warner Building On May 6, 2016, the joint venture in which we have a 55% ownership interest, completed a $273,000,000 refinancing of The Warner Building, a 621,000 square foot Washington, DC office building. The loan matures in June 2023, has a fixed rate of 3.65%, is interest only for the first two years and amortizes based on a 30-year schedule beginning in year three. The property was previously encumbered by a 6.26%, $293,000,000 mortgage which matured in May 2016. 280 Park Avenue On May 11, 2016, the joint venture in which we have a 50% ownership interest, completed a $900,000,000 refinancing of 280 Park Avenue, a 1,250,000 square foot Manhattan office building. The three-year loan with four one-year extensionsis interest only at LIBOR plus 2.00%, (2.45% at June 30, 2016). The property was previously encumbered by a 6.35%, $721,000,000 mortgage which was scheduled to mature in June 2016. 7 West 34th Street On May 16, 2016, we completed a $300,000,000 recourse financing of 7 West 34th Street, a 477,000 square foot Manhattan office building leased to Amazon. The ten-year loan is interest only at a fixed rate of 3.65% and matures in June 2026. Subsequently, on May 27, 2016, we sold a 47% ownership interest in this property and retained the remaining 53% interest. This transaction was based on a property value of approximately $561,000,000 or $1,176 per square foot. We received net proceeds of $127,382,000 from the sale and realized a net gain of $203,324,000, of which $159,511,000 is recognized this quarter and is included in “net gain on disposition of wholly owned and partially owned assets” in our consolidated statements of income. The remaining net gain of $43,813,000 has been deferred until our guarantee of payment of loan principal and interest has been removed or the loan has been repaid. We realized a net tax gain of $90,017,000. We continue to manage and lease the property. We share control over major decisions with our joint venture partner. Accordingly, this property is accounted for under the equity method from the date of sale. 14 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 7. Investments in Partially Owned Entities – continued Below are schedules summarizing our investments in, and income (loss) from, partially owned entities. (Amounts in thousands) Percentage Ownership at Balance as of June 30, 2016 June 30, 2016 December 31, 2015 Investments: Partially owned office buildings (1) Various $ 811,984 $ 909,782 Alexander’s 32.4% 129,795 133,568 PREIT 8.0% 125,822 133,375 India real estate ventures 4.1%-36.5% 45,139 48,310 UE 5.4% 23,868 25,351 Other investments (2) Various 363,184 300,036 $ 1,499,792 $ 1,550,422 7 West 34th Street (3) 53.0% $ (43,160) $ - Includes interests in 280 Park Avenue, 650 Madison Avenue, One Park Avenue, 666 Fifth Avenue (Office), 330 Madison Avenue, 512 West 22nd Street and others. Includes interests in Independence Plaza, 85 Tenth Avenue, Fashion Center Mall, 50-70 West 93rd Street, Toys "R" Us, Inc. (which has a carrying amount of zero) and others. Our negative basis results from a $43,813 deferred gain from the sale of a 47.0% ownership interest in the property and is included in "other liabilities" on our consolidated balance sheet. (Amounts in thousands) Percentage For the Three Months Ended For the Six Months Ended Ownership at June 30, June 30, June 30, 2016 Our Share of Net Income (Loss): Alexander's (see page 13 for details): Equity in net income 32.4% $ 6,812 $ 5,447 $ 13,749 $ 11,041 Management, leasing and development fees 1,688 1,876 3,413 3,973 8,500 7,323 17,162 15,014 UE (see page 13 for details): Equity in net earnings 5.4% 1,071 404 1,947 404 Management fees 209 500 418 1,084 1,280 904 2,365 1,488 Partially owned office buildings (1) Various (12,462) (3,238) (26,711) (12,534) India real estate ventures 4.1%-36.5% (1,934) (16,567) (2,620) (16,676) PREIT (see page 13 for details) 8.0% (527) (364) (4,815) (364) Other investments (2) Various 5,785 6,301 11,021 4,688 $ 642 $ (5,641) $ (3,598) $ (8,384) Includes interests in 280 Park Avenue, 650 Madison Avenue, One Park Avenue, 666 Fifth Avenue (Office), 7 West 34th Street, 330 Madison Avenue, 512 West 22nd Street and others. In 2015, we recognized our $5,387 share of a write-off of a below market lease liability related to a tenant vacating at 650 Madison. Includes interests in Independence Plaza, 85 Tenth Avenue, Fashion Center Mall, 50-70 West 93rd Street, Toys "R" Us, Inc. and others. 15 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 8. Dispositions Discontinued Operations The tables below set forth the assets and liabilities related to discontinued operations at June 30, 2016 and December 31, 2015 and their combined results of operations and cash flows for the three and six months ended June 30, 2016 and 2015 . (Amounts in thousands) Balance as of June 30, 2016 December 31, 2015 Assets related to discontinued operations: Real estate, net $ 3,111 $ 29,561 Other assets 5,567 7,459 $ 8,678 $ 37,020 Liabilities related to discontinued operations: Other liabilities $ 8,104 $ 12,470 (Amounts in thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, Income (loss) from discontinued operations: Total revenues $ 947 $ 1,983 $ 2,129 $ 22,279 Total expenses 682 2,020 1,148 15,393 265 (37) 981 6,886 Net gains on sale of real estate 2,210 - 2,210 10,867 UE spin-off transaction related costs - (327) - (22,972) Net gain on sale of lease position in Geary Street, CA - - - 21,376 Impairment losses - - - (256) Pretax income from discontinued operations 2,475 (364) 3,191 15,901 Income tax expense - - - (86) Income (loss) from discontinued operations $ 2,475 $ (364) $ 3,191 $ 15,815 (Amounts in thousands) For the Six Months Ended June 30, Cash flows related to discontinued operations: Cash flows from operating activities $ (4,685) $ (35,738) Cash flows from investing activities - 310,069 16 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 9. Identified Intangible Assets and Liabilities The following summarizes our identified intangible assets (primarily above-market leases) and liabilities (primarily acquired below-market leases) as of June 30, 2016 and December 31, 2015. (Amounts in thousands) Balance as of June 30, 2016 December 31, 2015 Identified intangible assets: Gross amount $ 404,473 $ 415,261 Accumulated amortization (194,463) (187,360) Net $ 210,010 $ 227,901 Identified intangible liabilities (included in deferred revenue): Gross amount $ 600,722 $ 643,488 Accumulated amortization (311,197) (325,340) Net $ 289,525 $ 318,148 Amortization of acquired below-market leases, net of acquired above-market leases, resulted in an increase to rental income of $12,301,000 and $13,378,000 for the three months ended June 30, 2016 and 2015, respectively, and $29,808,000 and $25,828,000 for the six months ended June 30, 2016 and 2015, respectively. Estimated annual amortization of acquired below - market leases, net of acquired above-market leases, for each of the five succeeding years commencing January 1, 2017 is as follows: (Amounts in thousands) 2017 $ 45,361 2018 44,101 2019 31,937 2020 23,365 2021 18,287 Amortization of all other identified intangible assets (a component of depreciation and amortization expense) was $8,066,000 and $5,309,000 for the three months ended June 30, 2016 and 2015, respectively, and $15,859,000 and $11,494,000 for the six months ended June 30, 2016 and 2015, respectively. Estimated annual amortization of all other identified intangible assets including acquired in-place leases, customer relationships, and third party contracts for each of the five succeeding years commencing January 1, 2017 is as follows: (Amounts in thousands) 2017 $ 24,795 2018 20,541 2019 16,202 2020 12,404 2021 11,032 We are a tenant under ground leases for certain properties. Amortization of these acquired below-market leases, net of above-market leases, resulted in an increase to rent expense of $458,000 and $458,000 for the three months ended June 30, 2016 and 2015, respectively, and $916,000 and $916,000 for the six months ended June 30, 2016 and 2015. Estimated annual amortization of these below-market leases, net of above-market leases, for each of the five succeeding years commencing January 1, 2017 is as follows: (Amounts in thousands) 2017 $ 1,832 2018 1,832 2019 1,832 2020 1,832 2021 1,832 17 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 10. Debt On February 8, 2016, we completed a $700,000,000 refinancing of 770 Broadway, a 1,158,000 square foot Manhattan office building. The five-year loan is interest only at LIBOR plus1.75%, (2.21% at June 30, 2016) which was swapped for four and a half years to a fixed rate of 2.56%. The Company realized net proceeds of approximately $330,000,000. The property was previously encumbered by a 5.65%, $353,000,000 mortgage which matured in March 2016. On March 15, 2016, we notified the servicer of the $678,000,000 mortgage loan on the Skyline properties in Virginia that cash flow will be insufficient to service the debt and pay other property related costs and expenses and that we were not willing to fund additional cash shortfalls. Accordingly, at our request, the loan has been transferred to the special servicer. Consequently, based on our shortened estimated holding period for the underlying assets, we concluded that the excess of carrying amount over our estimate of fair value was not recoverable and recognized a $160,700,000 non-cash impairment loss in the first quarter of 2016. The Company’s estimate of fair value was derived from a discounted cash flow model based upon market conditions and expectations of growth and utilized unobservable quantitative inputs including a capitalization rate of 8.0% and a discount rate of 8.2%. In the second quarter of 2016, cash flow became insufficient to service the debt and we ceased making debt service payments. Pursuant to the loan agreement, the loan is in default, causing the loan to be immediately due and payable, and is subject to incremental default interest which increased the weighted average interest rate from 2.97% to 4.51% while the outstanding balance remains unpaid. For the three and six months ended June 30, 2016, we accrued $2,711,000 of default interest expense. We continue to negotiate with the special servicer. There can be no assurance as to the timing or ultimate resolution of this matter. The following is a summary of our debt : (Amounts in thousands) Interest Rate at Balance at June 30, 2016 June 30, 2016 December 31, 2015 Mortgages Payable: Fixed rate 4.17% $ 6,571,398 $ 6,356,634 Variable rate 2.28% 3,281,935 3,258,204 Total 3.54% 9,853,333 9,614,838 Deferred financing costs, net and other (106,515) (101,125) Total, net $ 9,746,818 $ 9,513,713 Unsecured Debt: Senior unsecured notes 3.68% $ 850,000 $ 850,000 Deferred financing costs, net and other (5,132) (5,841) Senior unsecured notes, net 844,868 844,159 Unsecured term loan 1.61% 375,000 187,500 Deferred financing costs, net and other (3,545) (4,362) Unsecured term loan, net 371,455 183,138 Unsecured revolving credit facilities 1.51% 115,630 550,000 Total, net $ 1,331,953 $ 1,577,297 18 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 11. Redeemable Noncontrolling Interests Redeemable noncontrolling interests on our consolidated balance sheets are comprised primarily of Class A Operating Partnership units held by third parties and are recorded at the greater of their carrying amount or redemption value at the end of each reporting period. Changes in the value from period to period are charged to “additional capital” in our consolidated statements of changes in equity. Below is a table summarizing the activity of redeemable noncontrolling interests. (Amounts in thousands) Balance at December 31, 2014 $ 1,337,780 Net income 15,485 Other comprehensive loss (2,635) Distributions (14,734) Redemption of Class A units for common shares, at redemption value (43,278) Adjustments to carry redeemable Class A units at redemption value (229,521) Issuance of Series D-17 Preferred Units 4,427 Other, net 25,370 Balance at June 30, 2015 $ 1,092,894 Balance at December 31, 2015 $ 1,229,221 Net income 7,044 Other comprehensive income 1,685 Distributions (15,763) Redemption of Class A units for common shares, at redemption value (18,208) Adjustments to carry redeemable Class A units at redemption value 20,369 Other, net 21,149 Balance at June 30, 2016 $ 1,245,497 As of June 30, 2016 and December 31, 2015, the aggregate redemption value of redeemable Class A units was $1,240,069,000 and $1,223,793,000, respectively. Redeemable noncontrolling interests exclude our Series G-1 through G-4 convertible preferred units and Series D-13 cumulative redeemable preferred units, as they are accounted for as liabilities in accordance with ASC 480, Distinguishing Liabilities and Equity , because of their possible settlement by issuing a variable number of Vornado common shares. Accordingly, the fair value of these units is included as a component of “other liabilities” on our consolidated balance sheets and aggregated $50,561,000 as of June 30, 2016 and December 31, 2015. Changes in the value from period to period, if any, are charged to “interest and debt expense” in our consolidated statements of income. 19 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 12. Accumulated Other Comprehensive Income (“AOCI”) The following tables set forth the changes in accumulated other comprehensive income by component. (Amounts in thousands) Securities Pro rata share of Interest available- nonconsolidated rate Total for-sale subsidiaries' OCI swaps Other For the Three Months Ended June 30, 2016 Balance as of March 31, 2016 $ 53,399 $ 89,542 $ (9,313) $ (23,563) $ (3,267) OCI before reclassifications 19,157 28,019 (628) (6,975) (1,259) Amounts reclassified from AOCI - Net current period OCI 19,157 28,019 (628) (6,975) (1,259) Balance as of June 30, 2016 $ 72,556 $ 117,561 $ (9,941) $ (30,538) $ (4,526) For the Three Months Ended June 30, 2015 Balance as of March 31, 2015 $ 72,609 $ 112,442 $ (8,835) $ (26,579) $ (4,419) OCI before reclassifications (21,996) (25,000) (1,191) 2,849 1,346 Amounts reclassified from AOCI - Net current period OCI (21,996) (25,000) (1,191) 2,849 1,346 Balance as of June 30, 2015 $ 50,613 $ 87,442 $ (10,026) $ (23,730) $ (3,073) For the Six Months Ended June 30, 2016 Balance as of December 31, 2015 $ 46,921 $ 78,448 $ (9,319) $ (19,368) $ (2,840) OCI before reclassifications 25,635 39,113 (622) (11,170) (1,686) Amounts reclassified from AOCI - Net current period OCI 25,635 39,113 (622) (11,170) (1,686) Balance as of June 30, 2016 $ 72,556 $ 117,561 $ (9,941) $ (30,538) $ (4,526) For the Six Months Ended June 30, 2015 Balance as of December 31, 2014 $ 93,267 $ 133,774 $ (8,992) $ (25,803) $ (5,712) OCI before reclassifications (42,654) (46,332) (1,034) 2,073 2,639 Amounts reclassified from AOCI - Net current period OCI (42,654) (46,332) (1,034) 2,073 2,639 Balance as of June 30, 2015 $ 50,613 $ 87,442 $ (10,026) $ (23,730) $ (3,073) 13. Variable Interest Entities At June 30, 2016 and December 31, 2015, we have several unconsolidated VIEs. We do not consolidate these entities because we are not the primary beneficiary and the nature of our involvement in the activities of these entities does not give us power over decisions that significantly affect these entities’ economic performance. We account for our investment in these entities under the equity method (see Note 7 – Investments in Partially Owned Entities ). As of June 30, 2016 and December 31, 2015, the net carrying amounts of our investment in these entities were $394,866,000 and $379,939,000, respectively, and our maximum exposure to loss in these entities, is limited to our investments. We adopted ASU 2015-02 on January 1, 2016 which resulted in the identification of several VIEs at June 30, 2016. Prior to the adoption of ASU 2015-02, these entities were consolidated under the voting interest model. Our most significant consolidated VIEs are our Operating Partnership, real estate fund investments, and certain properties that have non-controlling interests. These entities are VIEs because the non-controlling interests do not have substantive kick-out or participating rights. We consolidate these entities because we control all significant business activities. We conduct our business through, and all of our assets and liabilities are held by, our Operating Partnership which is a VIE. 20 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 14. Fair Value Measurements ASC 820 defines fair value and establishes a framework for measuring fair value. The objective of fair value is to determine the price that would be received upon the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (the exit price). ASC 820 establishes a fair value hierarchy that prioritizes observable and unobservable inputs used to measure fair value into three levels: Level 1 – quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities; Level 2 – observable prices that are based on inputs not quoted in active markets, but corroborated by market data; and Level 3 – unobservable inputs that are used when little or no market data is available. The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs. In determining fair value, we utilize valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs to the extent possible, as well as consider counterparty credit risk in our assessment of fair value. Considerable judgment is necessary to interpret Level 2 and 3 inputs in determining the fair value of our financial and non-financial assets and liabilities. Accordingly, our fair value estimates, which are made at the end of each reporting period, may be different than the amounts that may ultimately be realized upon sale or disposition of these assets. Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis Financial assets and liabilities that are measured at fair value on our consolidated balance sheets consist of (i) marketable securities, (ii) real estate fund investments, (iii) the assets in our deferred compensation plan (for which there is a corresponding liability on our consolidated balance sheet), (iv) mandatorily redeemable instruments (Series G-1 through G-4 convertible preferred units and Series D-13 cumulative redeemable preferred units), and (v) interest rate swaps. The tables below aggregate the fair values of these financial assets and liabilities by their levels in the fair value hierarchy as of June 30, 2016 and December 31, 2015, respectively. (Amounts in thousands) As of June 30, 2016 Total Level 1 Level 2 Level 3 Marketable securities $ 194,489 $ 194,489 $ - $ - Real estate fund investments 524,150 - - 524,150 Deferred compensation plan assets (included in other assets) 119,292 59,152 - 60,140 Total assets $ 837,931 $ 253,641 $ - $ 584,290 Mandatorily redeemable instruments (included in other liabilities) $ 50,561 $ 50,561 $ - $ - Interest rate swaps (included in other liabilities) 31,900 - 31,900 - Total liabilities $ 82,461 $ 50,561 $ 31,900 $ - (Amounts in thousands) As of December 31, 2015 Total Level 1 Level 2 Level 3 Marketable securities $ 150,997 $ 150,997 $ - $ - Real estate fund investments 574,761 - - 574,761 Deferred compensation plan assets (included in other assets) 117,475 58,289 - 59,186 Total assets $ 843,233 $ 209,286 $ - $ 633,947 Mandatorily redeemable instruments (included in other liabilities) $ 50,561 $ 50,561 $ - $ - Interest rate swaps (included in other liabilities) 19,600 - 19,600 - Total liabilities $ 70,161 $ 50,561 $ 19,600 $ - 21 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 14. Fair Value Measurements – continued Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis - continued Real Estate Fund Investments At June 30, 2016, we had six real estate fund investments with an aggregate fair value of $524,150,000, or $215,215,000 in excess of cost. These investments are classified as Level 3. We use a discounted cash flow valuation technique to estimate the fair value of each of these investments, which is updated quarterly by personnel responsible for the management of each investment and reviewed by senior management at each reporting period. The discounted cash flow valuation technique requires us to estimate cash flows for each investment over the anticipated holding period, which currently ranges from 1.0 to 4.5 years. Cash flows are derived from property rental revenue (base rents plus reimbursements) less operating expenses, real estate taxes and capital and other costs, plus projected sales proceeds in the year of exit. Property rental revenue is based on leases currently in place and our estimates for future leasing activity, which are based on current market rents for similar space plus a projected growth factor. Similarly, estimated operating expenses and real estate taxes are based on amounts incurred in the current period plus a projected growth factor for future periods. Anticipated sales proceeds at the end of an investment’s expected holding period are determined based on the net cash flow of the investment in the year of exit, divided by a terminal capitalization rate, less estimated selling costs. The fair value of each property is calculated by discounting the future cash flows (including the projected sales proceeds), using an appropriate discount rate and then reduced by the property’s outstanding debt, if any, to determine the fair value of the equity in each investment. Significant unobservable quantitative inputs used in determining the fair value of each investment include capitalization rates and discount rates. These rates are based on the location, type and nature of each property, and current and anticipated market conditions, industry publications and from the experience of our Acquisitions and Capital Markets departments. Significant unobservable quantitative inputs in the table below were utilized in determining the fair value of these real estate fund investments at June 30, 2016 and December 31, 2015. Weighted Average Range (based on fair value of investments) Unobservable Quantitative Input June 30, 2016 December 31, 2015 June 30, 2016 December 31, 2015 Discount rates 12.0% to 14.9% 12.0% to 14.9% 13.7% 13.6% Terminal capitalization rates 4.8% to 6.1% 4.8% to 6.1% 5.5% 5.5% The above inputs are subject to change based on changes in economic and market conditions and/or changes in use or timing of exit. Changes in discount rates and terminal capitalization rates result in increases or decreases in the fair values of these investments. The discount rates encompass, among other things, uncertainties in the valuation models with respect to terminal capitalization rates and the amount and timing of cash flows. Therefore, a change in the fair value of these investments resulting from a change in the terminal capitalization rate, may be partially offset by a change in the discount rate. It is not possible for us to predict the effect of future economic or market conditions on our estimated fair values. The table below summarizes the changes in the fair value of real estate fund investments that are classified as Level 3, for the three and six months ended June 30, 2016 and 2015. (Amounts in thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, Beginning balance $ 566,696 $ 554,426 $ 574,761 $ 513,973 Purchases - - - 95,000 Dispositions / distributions (57,212) (11,235) (71,888) (83,421) Net unrealized gains 14,666 23,332 20,855 39,545 Net realized gains - 886 422 2,312 Other, net - (1,433) - (1,433) Ending balance $ 524,150 $ 565,976 $ 524,150 $ 565,976 22 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 14. Fair Value Measurements – continued Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis - continued Deferred Compensation Plan Assets Deferred compensation plan assets that are classified as Level 3 consist of investments in limited partnerships and investment funds, which are managed by third parties. We receive quarterly financial reports from a third-party administrator, which are compiled from the quarterly reports provided to them from each limited partnership and investment fund. The quarterly reports provide net asset values on a fair value basis which are audited by independent public accounting firms on an annual basis. The third-party administrator does not adjust these values in determining our share of the net assets and we do not adjust these values when reported in our consolidated financial statements. The table below summarizes the changes in the fair value of deferred compensation plan assets that are classified as Level 3, for the three and six months ended June 30, 2016 and 2015. (Amounts in thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, Beginning balance $ 57,184 $ 64,836 $ 59,186 $ 63,315 Purchases 1,106 5,607 2,272 6,231 Sales (779) (4,655) (2,151) (5,093) Realized and unrealized gain 2,219 1,387 312 2,722 Other, net 410 493 521 493 Ending balance $ 60,140 $ 67,668 $ 60,140 $ 67,668 23 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 14. Fair Value Measurements – continued Financial Assets and Liabilities not Measured at Fair Value Financial assets and liabilities that are not measured at fair value on our consolidated balance sheets include cash equivalents (primarily money market funds, which invest in obligations of the United States government), and our secured and unsecured debt. Estimates of the fair value of these instruments are determined by the standard practice of modeling the contractual cash flows required under the instrument and discounting them back to their present value at the appropriate current risk adjusted interest rate, which is provided by a third-party specialist. For floating rate debt, we use forward rates derived from observable market yield curves to project the expected cash flows we would be required to make under the instrument. The fair value of cash equivalents and borrowings under our unsecured revolving credit facilities and unsecured term loan are classified as Level 1. The fair value of our secured and unsecured debt is classified as Level 2. The table below summarizes the carrying amounts and fair value of these financial instruments as of June 30, 2016 and December 31, 2015. (Amounts in thousands) As of June 30, 2016 As of December 31, 2015 Carrying Fair Carrying Fair Amount Value Amount Value Cash equivalents $ 1,134,521 $ 1,135,000 $ 1,295,980 $ 1,296,000 Debt: Mortgages payable $ 9,853,333 $ 9,277,000 $ 9,614,838 $ 9,306,000 Senior unsecured notes 850,000 894,000 850,000 868,000 Unsecured term loan 375,000 375,000 187,500 188,000 Unsecured revolving credit facilities 115,630 116,000 550,000 550,000 Total $ 11,193,963 $ 10,662,000 $ 11,202,338 $ 10,912,000 Excludes $115,192 and $111,328 of deferred financing costs, net and other as of June 30, 2016 and December 31, 2015, respectively. 15. Incentive Compensation Our 2010 Omnibus Share Plan (the “Plan”) provides for grants of incentive and non-qualified stock options, restricted shares, restricted Operating Partnership units and Out-Performance Plan awards to certain of our employees and officers. We account for all equity-based compensation in accordance with ASC 718. Equity-based compensation expense was $7,215,000 and $6,685,000 for the three months ended June 30, 2016 and 2015, respectively, and $21,786,000 and $26,827,000 for the six months ended June 30, 2016 and 2015, respectively. 24 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 16. Fee and Other Income The following table sets forth the details of fee and other income: (Amounts in thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, BMS cleaning fees $ 18,794 $ 21,741 $ 36,940 $ 44,374 Management and leasing fees 4,604 4,274 9,403 8,466 Lease termination fees 3,199 2,893 5,604 6,640 Other income 7,092 10,322 15,712 19,357 $ 33,689 $ 39,230 $ 67,659 $ 78,837 Management and leasing fees include management fees from Interstate Properties, a related party, of $128,000 and $132,000 for the three months ended June 30, 2016 and 2015, and $262,000 and $271,000 for the six months ended June 30, 2016 and 2015, respectively. The above table excludes fee income from partially owned entities, which is included in “income (loss) from partially owned entities” (see Note 7 – Investments in Partially Owned Entities ). 17. Interest and Other Investment Income, Net The following table sets forth the details of interest and other investment income, net: (Amounts in thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, Dividends on marketable securities $ 3,230 $ 3,202 $ 6,445 $ 6,405 Mark-to-market income (loss) of investments in our deferred compensation plan (1) 4,359 (609) 2,421 2,250 Interest on loans receivable 748 1,135 1,496 3,959 Other, net 1,899 1,938 3,392 3,844 $ 10,236 $ 5,666 $ 13,754 $ 16,458 This income (loss) is entirely offset by the income (expense) resulting from the mark-to-market of the deferred compensation plan liability, which is included in "general and administrative" expense. 18. Interest and Debt Expense The following table sets forth the details of interest and debt expense: (Amounts in thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, Interest expense $ 104,435 $ 96,297 $ 204,730 $ 191,625 Amortization of deferred financing costs 8,508 7,497 17,773 14,953 Capitalized interest and debt expense (7,367) (11,702) (16,438) (22,812) $ 105,576 $ 92,092 $ 206,065 $ 183,766 25 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 19. Income Per Share The following table provides a reconciliation of both net income and the number of common shares used in the computation of (i) basic income per common share - which includes the weighted average number of common shares outstanding without regard to dilutive potential common shares, and (ii) diluted income per common share - which includes the weighted average common shares and dilutive share equivalents. Dilutive share equivalents may include our Series A convertible preferred shares, employee stock options, restricted stock awards and Out-Performance Plan awards. (Amounts in thousands, except per share amounts) For the Three Months Ended For the Six Months Ended June 30, June 30, Numerator: Income from continuing operations, net of income attributable to noncontrolling interests $ 238,504 $ 186,359 $ 144,033 $ 275,207 Income (loss) from discontinued operations, net of income attributable to noncontrolling interests 2,322 (343) 2,994 14,886 Net income attributable to Vornado 240,826 186,016 147,027 290,093 Preferred share dividends (20,363) (20,365) (40,727) (39,849) Net income attributable to common shareholders 220,463 165,651 106,300 250,244 Earnings allocated to unvested participating securities (25) (18) (30) (34) Numerator for basic income per share 220,438 165,633 106,270 250,210 Impact of assumed conversions: Convertible preferred share dividends 21 23 - 46 Earnings allocated to Out-Performance Plan units - - 24 367 Numerator for diluted income per share $ 220,459 $ 165,656 $ 106,294 $ 250,623 Denominator: Denominator for basic income per share – weighted average shares 188,772 188,365 188,715 188,183 Effect of dilutive securities : Employee stock options and restricted share awards 1,070 1,190 1,020 1,260 Convertible preferred shares 43 45 - 46 Out-Performance Plan units - - 265 286 Denominator for diluted income per share – weighted average shares and assumed conversions 189,885 189,600 190,000 189,775 INCOME PER COMMON SHARE – BASIC: Income from continuing operations, net $ 1.16 $ 0.88 $ 0.54 $ 1.25 Income from discontinued operations, net 0.01 - 0.02 0.08 Net income per common share $ 1.17 $ 0.88 $ 0.56 $ 1.33 INCOME PER COMMON SHARE – DILUTED: Income from continuing operations, net $ 1.15 $ 0.87 $ 0.54 $ 1.24 Income from discontinued operations, net 0.01 - 0.02 0.08 Net income per common share $ 1.16 $ 0.87 $ 0.56 $ 1.32 The effect of dilutive securities for the three months ended June 30, 2016 and 2015 excludes an aggregate of 12,278 and 11,381 weighted average common share equivalents, respectively, and 12,052 and 11,209 weighted average common share equivalents for the six months ended June 30, 2016 and 2015, respectively, as their effect was anti-dilutive. 26 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 20. Commitments and Contingencies Insurance We maintain general liability insurance with limits of $300,000,000 per occurrence and per property, and all risk property and rental value insurance with limits of $2.0 billion per occurrence, with sub-limits for certain perils such as flood and earthquake. Our California properties have earthquake insurance with coverage of $180,000,000 per occurrence and in the annual aggregate, subject to a deductible in the amount of 5% of the value of the affected property. We maintain coverage for terrorism acts with limits of $4.0 billion per occurrence and in the aggregate, and $2.0 billion per occurrence and in the aggregate for terrorism involving nuclear, biological, chemical and radiological (“NBCR”) terrorism events, as defined by Terrorism Risk Insurance Program Reauthorization Act of 2015, which expires in December 2020. Penn Plaza Insurance Company, LLC (“PPIC”), our wholly owned consolidated subsidiary, acts as a re-insurer with respect to a portion of all risk property and rental value insurance and a portion of our earthquake insurance coverage, and as a direct insurer for coverage for acts of terrorism including NBCR acts. Coverage for acts of terrorism (excluding NBCR acts) is fully reinsured by third party insurance companies and the Federal government with no exposure to PPIC. For NBCR acts, PPIC is responsible for a deductible of $2,400,000 per occurrence and 16% of the balance of a covered loss and the Federal government is responsible for the remaining 84% of a covered loss. We are ultimately responsible for any loss incurred by PPIC. We continue to monitor the state of the insurance market and the scope and costs of coverage for acts of terrorism. However, we cannot anticipate what coverage will be available on commercially reasonable terms in the future. Our debt instruments, consisting of mortgage loans secured by our properties which are non-recourse to us, senior unsecured notes and revolving credit agreements contain customary covenants requiring us to maintain insurance. Although we believe that we have adequate insurance coverage for purposes of these agreements, we may not be able to obtain an equivalent amount of coverage at reasonable costs in the future. Further, if lenders insist on greater coverage than we are able to obtain, it could adversely affect our ability to finance our properties and expand our portfolio. Other Commitments and Contingencies We are from time to time involved in legal actions arising in the ordinary course of business. In our opinion, after consultation with legal counsel, the outcome of such matters is not expected to have a material adverse effect on our financial position, results of operations or cash flows. Each of our properties has been subjected to varying degrees of environmental assessment at various times. The environmental assessments did not reveal any material environmental contamination. However, there can be no assurance that the identification of new areas of contamination, changes in the extent or known scope of contamination, the discovery of additional sites, or changes in cleanup requirements would not result in significant costs to us. Generally, our mortgage loans are non-recourse to us. However, in certain cases we have provided guarantees or master leased tenant space. These guarantees and master leases terminate either upon the satisfaction of specified circumstances or repayment of the underlying loans. As of June 30, 2016, the aggregate dollar amount of these guarantees and master leases is approximately $857,000,000. At June 30, 2016, $38,576,000 of letters of credit were outstanding under one of our unsecured revolving credit facilities. Our unsecured revolving credit facilities contain financial covenants that require us to maintain minimum interest coverage and maximum debt to market capitalization ratios, and provide for higher interest rates in the event of a decline in our ratings below Baa3/BBB. Our unsecured revolving credit facilities also contain customary conditions precedent to borrowing, including representations and warranties, and also contain customary events of default that could give rise to accelerated repayment, including such items as failure to pay interest or principal. As of June 30, 2016, we expect to fund additional capital to certain of our partially owned entities aggregating approximately $70,000,000. As of June 30, 2016, we have construction commitments aggregating approximately $721,173,000. 27 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 21. Segment Information Below is a summary of net income and a reconciliation of net income to EBITDA by segment for the three and six months ended June 30, 2016 and 2015. (Amounts in thousands) For the Three Months Ended June 30, 2016 Total New York Washington, DC Other Total revenues $ 621,708 $ 425,770 $ 127,468 $ 68,470 Total expenses 434,894 268,135 89,106 77,653 Operating income (loss) 186,814 157,635 38,362 (9,183) Income (loss) from partially owned entities 642 (1,001) (2,958) 4,601 Income from real estate fund investments 16,389 - - 16,389 Interest and other investment income, net 10,236 1,214 34 8,988 Interest and debt expense (105,576) (56,395) (19,817) (29,364) Net gain on disposition of wholly owned and partially owned assets 159,511 159,511 - - Income (loss) before income taxes 268,016 260,964 15,621 (8,569) Income tax expense (2,109) (816) (318) (975) Income (loss) from continuing operations 265,907 260,148 15,303 (9,544) Income from discontinued operations 2,475 - - 2,475 Net income (loss) 268,382 260,148 15,303 (7,069) Less net income attributable to noncontrolling interests (27,556) (3,397) - (24,159) Net income (loss) attributable to Vornado 240,826 256,751 15,303 (31,228) Interest and debt expense 127,799 71,171 22,641 33,987 Depreciation and amortization 173,352 111,314 39,305 22,733 Income tax expense 4,704 889 2,205 1,610 EBITDA $ 546,681 $ 440,125 $ 79,454 $ 27,102 (Amounts in thousands) For the Three Months Ended June 30, 2015 Total New York Washington, DC Other Total revenues $ 616,288 $ 414,262 $ 134,856 $ 67,170 Total expenses 422,897 250,298 98,661 73,938 Operating income (loss) 193,391 163,964 36,195 (6,768) (Loss) income from partially owned entities (5,641) 3,176 (1,805) (7,012) Income from real estate fund investments 26,368 - - 26,368 Interest and other investment income, net 5,666 1,892 13 3,761 Interest and debt expense (92,092) (47,173) (17,483) (27,436) Income (loss) before income taxes 127,692 121,859 16,920 (11,087) Income tax benefit (expense) 88,072 (1,095) (466) 89,633 Income from continuing operations 215,764 120,764 16,454 78,546 Loss from discontinued operations (364) - - (364) Net income 215,400 120,764 16,454 78,182 Less net income attributable to noncontrolling interests (29,384) (2,552) - (26,832) Net income attributable to Vornado 186,016 118,212 16,454 51,350 Interest and debt expense 115,073 61,057 20,891 33,125 Depreciation and amortization 163,245 95,567 47,803 19,875 Income tax (benefit) expense (87,653) 1,152 486 (89,291) EBITDA $ 376,681 $ 275,988 $ 85,634 $ 15,059 See notes on pages 30 and 31. 28 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 21. Segment Information – continued (Amounts in thousands) For the Six Months Ended June 30, 2016 Total New York Washington, DC Other Total revenues $ 1,234,745 $ 836,595 $ 255,480 $ 142,670 Total expenses 1,048,211 537,730 345,671 164,810 Operating income (loss) 186,534 298,865 (90,191) (22,140) (Loss) income from partially owned entities (3,598) (4,564) (5,001) 5,967 Income from real estate fund investments 27,673 - - 27,673 Interest and other investment income, net 13,754 2,329 92 11,333 Interest and debt expense (206,065) (110,981) (35,752) (59,332) Net gain on disposition of wholly owned and partially owned assets 160,225 159,511 - 714 Income (loss) before income taxes 178,523 345,160 (130,852) (35,785) Income tax expense (4,940) (1,775) (582) (2,583) Income (loss) from continuing operations 173,583 343,385 (131,434) (38,368) Income from discontinued operations 3,191 - - 3,191 Net income (loss) 176,774 343,385 (131,434) (35,177) Less net income attributable to noncontrolling interests (29,747) (6,826) - (22,921) Net income (loss) attributable to Vornado 147,027 336,559 (131,434) (58,098) Interest and debt expense 253,919 142,369 42,047 69,503 Depreciation and amortization 348,163 219,717 81,986 46,460 Income tax expense 7,965 1,979 2,470 3,516 EBITDA $ 757,074 $ 700,624 $ (4,931) $ 61,381 (Amounts in thousands) For the Six Months Ended June 30, 2015 Total New York Washington, DC Other Total revenues $ 1,223,090 $ 813,775 $ 268,824 $ 140,491 Total expenses 861,985 503,058 191,658 167,269 Operating income (loss) 361,105 310,717 77,166 (26,778) Loss from partially owned entities (8,384) (2,487) (1,674) (4,223) Income from real estate fund investments 50,457 - - 50,457 Interest and other investment income, net 16,458 3,754 26 12,678 Interest and debt expense (183,766) (92,524) (35,643) (55,599) Net gain on disposition of wholly owned and partially owned assets 1,860 - - 1,860 Income (loss) before income taxes 237,730 219,460 39,875 (21,605) Income tax benefit (expense) 87,101 (2,038) 208 88,931 Income from continuing operations 324,831 217,422 40,083 67,326 Income from discontinued operations 15,815 - - 15,815 Net income 340,646 217,422 40,083 83,141 Less net income attributable to noncontrolling interests (50,553) (4,058) - (46,495) Net income attributable to Vornado 290,093 213,364 40,083 36,646 Interest and debt expense 229,748 119,724 42,403 67,621 Depreciation and amortization 319,695 189,691 88,555 41,449 Income tax (benefit) expense (88,392) 2,154 (2,150) (88,396) EBITDA $ 751,144 $ 524,933 $ 168,891 $ 57,320 See notes on the following pages. 29 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 21. Segment Information – continued Notes to preceding tabular information: EBITDA represents "Earnings Before Interest, Taxes, Depreciation and Amortization." We consider EBITDA a non-GAAP financial measure for making decisions and assessing the unlevered performance of our segments as it relates to the total return on assets as opposed to the levered return on equity. As properties are bought and sold based on a multiple of EBITDA, we utilize this measure to make investment decisions as well as to compare the performance of our assets to that of our peers. EBITDA should not be considered a substitute for net income. EBITDA may not be comparable to similarly titled measures employed by other companies. Interest and debt expense, depreciation and amortization and income tax expense (benefit) in the reconciliation of net income (loss) to EBITDA includes our share of these items from partially owned entities. The elements of "New York" EBITDA are summarized below. (Amounts in thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, Office (a) $ 163,060 $ 165,031 $ 315,789 $ 319,340 Retail 95,615 86,151 188,938 167,456 Residential 6,337 5,709 12,687 10,759 Alexander's 11,805 10,241 23,374 20,648 Hotel Pennsylvania 3,797 8,856 325 6,730 280,614 275,988 541,113 524,933 Gain on sale of 47% ownership interest in 7 West 34th Street 159,511 - 159,511 - Total New York $ 440,125 $ 275,988 $ 700,624 $ 524,933 (a) The three and six months ended June 30, 2015 include $3,304 and $6,844, respectively, of EBITDA from 20 Broad Street which was sold in December 2015. Excluding these items, EBITDA was $161,727 and $312,496, respectively. The elements of "Washington, DC" EBITDA are summarized below. (Amounts in thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, Office, excluding the Skyline properties (a) $ 63,757 $ 68,509 $ 124,573 $ 135,878 Skyline properties 4,863 6,984 9,955 13,039 Skyline properties impairment loss - - (160,700) - Total Office 68,620 75,493 (26,172) 148,917 Residential 10,834 10,141 21,241 19,974 Total Washington, DC $ 79,454 $ 85,634 $ (4,931) $ 168,891 (a) The three and six months ended June 30, 2015 include $2,067 and $3,990, respectively, of EBITDA from 1750 Pennsylvania Avenue which was sold in September 2015. Excluding these items, EBITDA was $66,442 and $131,888, respectively. 30 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 21. Segment Information – continued Notes to preceding tabular information - continued: The elements of "Other" EBITDA are summarized below. (Amounts in thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, Our share of real estate fund investments: Income before net realized/unrealized gains $ 1,526 $ 2,671 $ 3,757 $ 4,285 Net realized/unrealized gains on investments 3,890 4,916 5,451 10,464 Carried interest 2,128 2,909 3,647 6,297 Total 7,544 10,496 12,855 21,046 theMART (including trade shows) 25,965 22,144 48,993 43,185 555 California Street 12,117 12,831 23,732 25,232 India real estate ventures 430 375 1,749 2,216 Other investments 14,741 9,424 27,063 16,183 60,797 55,270 114,392 107,862 Corporate general and administrative expenses (a) (b) (24,239) (23,760) (54,845) (59,702) Investment income and other, net (a) 5,471 6,561 12,446 15,323 Acquisition and transaction related costs (2,879) (4,061) (7,486) (6,042) UE and residual retail properties discontinued operations (c) 2,483 1,540 3,204 23,797 Our share of impairment loss on India real estate ventures - (14,806) - (14,806) Our share of gains on sale of real estate of partially owned entities - 4,513 - 4,513 Net gain on sale of residential condominiums - - 714 1,860 Net income attributable to noncontrolling interests in the Operating Partnership (14,531) (10,198) (7,044) (15,485) $ 27,102 $ 15,059 $ 61,381 $ 57,320 (a) The amounts in these captions (for this table only) exclude the results of the mark-to-market of our deferred compensation plan of $4,359 of income and $609 of loss for the three months ended June 30, 2016 and 2015, respectively, and $2,421 and $2,250 of income for the six months ended June 30, 2016 and 2015, respectively. (b) The six months ended June 30, 2015 includes a cumulative catch up of $4,542 from the acceleration of recognition of compensation expense related to the modification of the 2012-2014 Out-Performance Plans. (c) The three and six months ended June 30, 2015 include $327 and $22,972, respectively, of transaction costs related to the spin-off of our strip shopping centers and malls. 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Vornado Realty Trust New York, New York We have reviewed the accompanying consolidated balance sheet of Vornado Realty Trust (the “Company”) as of June 30, 2016, and the related consolidated statements of income and comprehensive income for the three month and six month periods ended June 30, 2016 and 2015 and changes in equity and cash flows for the six month periods ended June 30, 2016 and 2015. These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Vornado Realty Trust as of December 31, 2015, and the related consolidated statements of income, comprehensive income, changes in equity, and cash flows for the year then ended (not presented herein); and in our report dated February 16, 2016, we expressed an unqualified opinion on those consolidated financial statements and included an explanatory paragraph regarding the Company’s adoption of Accounting Standards Update No. 2014-08, Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity . In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2015 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ DELOITTE & TOUCHE LLP Parsippany, New Jersey August 1, 2016 32 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Certain statements contained in this Quarterly Report constitute forward‑looking statements as such term is defined in Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are not guarantees of performance. They represent our intentions, plans, expectations and beliefs and are subject to numerous assumptions, risks and uncertainties. Our future results, financial condition and business may differ materially from those expressed in these forward-looking statements. You can find many of these statements by looking for words such as “approximates,” “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “would,” “may” or other similar expressions in this Quarterly Report on Form 10‑Q. We also note the following forward-looking statements: in the case of our development and redevelopment projects, the estimated completion date, estimated project cost and cost to complete; and estimates of future capital expenditures, dividends to common and preferred shareholders and operating partnership distributions. Many of the factors that will determine the outcome of these and our other forward-looking statements are beyond our ability to control or predict. For further discussion of factors that could materially affect the outcome of our forward-looking statements, see “Item 1A. Risk Factors” in our Annual Report on Form 10-K, as amended, for the year ended December 31, 2015. For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on our forward-looking statements, which speak only as of the date of this Quarterly Report on Form10-Q or the date of any document incorporated by reference. All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. We do not undertake any obligation to release publicly any revisions to our forward-looking statements to reflect events or circumstances occurring after the date of this Quarterly Report on Form10-Q. Management’s Discussion and Analysis of Financial Condition and Results of Operations includes a discussion of our consolidated financial statements for the three and six months ended June 30, 2016. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. The results of operations for the three and six months ended June 30, 2016 are not necessarily indicative of the operating results for the full year. Certain prior year balances have been reclassified in order to conform to current year presentation. 33 Overview Business Objective and Operating Strategy Our business objective is to maximize shareholder value, which we measure by the total return provided to our shareholders. Below is a table comparing our performance to the FTSE NAREIT Office Index (“Office REIT”) and the MSCI US REIT Index (“MSCI”) for the following periods ended June 30, 2016: Total Return Vornado Office REIT MSCI Three-month 6.7% 8.5% 6.8% Six-month 1.5% 9.0% 13.6% One-year 8.3% 15.3% 24.1% Three-year 45.1% 36.1% 46.2% Five-year 40.0% 46.2% 80.5% Ten-year 64.6% 52.9% 103.3% Past performance is not necessarily indicative of future performance. We intend to achieve our business objective by continuing to pursue our investment philosophy and executing our operating strategies through: · Maintaining a superior team of operating and investment professionals and an entrepreneurial spirit · Investing in properties in select markets, such as NewYork City and Washington,DC, where we believe there is a high likelihood of capital appreciation · Acquiring quality properties at a discount to replacement cost and where there is a significant potential for higher rents · Investing in retail properties in select under-stored locations such as the New York City metropolitan area · Developing and redeveloping existing properties to increase returns and maximize value · Investing in operating companies that have a significant real estate component We expect to finance our growth, acquisitions and investments using internally generated funds, proceeds from asset sales and by accessing the public and private capital markets. We may also offer Vornado common or preferred shares or Operating Partnership units in exchange for property and may repurchase or otherwise reacquire these securities in the future. We compete with a large number of real estate property owners and developers, some of which may be willing to accept lower returns on their investments. Principal factors of competition are rents charged, sales prices, attractiveness of location, the quality of the property and the breadth and the quality of services provided. Our success depends upon, among other factors, trends of the global, national, regional and local economies, the financial condition and operating results of current and prospective tenants and customers, availability and cost of capital, construction and renovation costs, taxes, governmental regulations, legislation, population and employment trends. See “Item 1A. Risk Factors” in our Annual Report on Form 10-K, as amended, for the year ended December 31, 2015, for additional information regarding these factors. 34 Overview – continued Quarter Ended June 30, 2016 Financial Results Summary Net income attributable to common shareholders for the quarter ended June 30, 2016 was $220,463,000, or $1.16 per diluted share, compared to net income attributable to common shareholders of $165,651,000, or $0.87 per diluted share, for the prior year’s quarter. The quarters ended June 30, 2016 and 2015 include certainitems thatimpactnet income attributable to common shareholders, which are listed in the table on the following page. The aggregate of these items, net of amounts attributable to noncontrolling interests, increased net income attributable to common shareholders for the quarters ended June 30, 2016 and 2015 by $148,000,000 and $76,523,000, or $0.78 and $0.40 per diluted share, respectively. Funds From Operations attributable to common shareholders plus assumed conversions (“FFO”) for the quarter ended June 30, 2016 was $229,432,000, or $1.21 per diluted share, compared to $323,381,000, or $1.71 per diluted share, for the prior year’s quarter. FFO for the quarters ended June 30, 2016 and 2015 include certainitems that impactFFO, which are listed in the table on the following page. The aggregate of these items, net of amounts attributable to noncontrolling interests, decreased FFO for the quarter ended June 30, 2016 by $3,583,000, or $0.02 per diluted share, and increased FFO for the quarter ended June 30, 2015 by $84,831,000, or $0.45 per diluted share. Six Months Ended June 30, 2016 Financial Results Summary Net income attributable to common shareholders for the six months ended June 30, 2016 was $106,300,000, or $0.56 per diluted share, compared to $250,244,000, or $1.32 per diluted share, for the six months ended June 30, 2015. In addition, the six months ended June 30, 2016 and 2015 include certainitems that impactnet income attributable to common shareholders, which are listed in the table on the following page. The aggregate of these items, net of amounts attributable to noncontrolling interests, decreased net income attributable to common shareholders for the six months ended June 30, 2016 by $8,884,000, or $0.05 per diluted share, and increased net income attributable to common shareholders for the six months ended June 30, 2015 by $100,207,000, or $0.53 per diluted share. FFO for the six months ended June 30, 2016 was $433,104,000, or $2.28 per diluted share, compared to $544,305,000, or $2.87 per diluted share, for the six months ended June 30, 2015. FFO for the six months ended June 30, 2016 and 2015 include certain items that impact FFO, which are listed in the table on the following page. The aggregate of these items, net of amounts attributable to noncontrolling interests, decreased FFO for the six months ended June 30, 2016 by $5,212,000, or $0.03 per diluted share, and increased FFO for the six months ended June 30, 2015 by $103,006,000, or $0.54 per diluted share. 35 Overview – continued (Amounts in thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, Items that impact net income attributable to common shareholders: Net gains on sale of real estate and residential condominiums $ 159,830 $ 4,513 $ 160,544 $ 17,240 Net income from discontinued operations and sold properties 3,671 5,168 5,316 17,006 Acquisition and transaction related costs (2,904) (4,061) (7,511) (6,042) Default interest on Skyline properties mortgage loan (2,711) - (2,711) - Real estate impairment losses (49) (14,806) (165,102) (15,062) Reversal of allowance for deferred tax assets (re: taxable REIT subsidiary's ability to utilize NOLs) - 90,030 - 90,030 Other - 433 - 3,154 157,837 81,277 (9,464) 106,326 Noncontrolling interests' share of above adjustments (9,837) (4,754) 580 (6,119) Items that impactnet income attributable to common shareholders, net $ 148,000 $ 76,523 $ (8,884) $ 100,207 Items that impactFFO: Acquisition and transaction related costs $ (2,904) $ (4,061) $ (7,511) $ (6,042) Default interest on Skyline properties mortgage loan (2,711) - (2,711) - FFO from discontinued operations and sold properties 1,794 8,201 3,957 24,796 Reversal of allowance for deferred tax assets (re: taxable REIT subsidiary's ability to utilize NOLs) - 90,030 - 90,030 Our share of impairment loss on India real estate venture's non-depreciable real estate - (4,502) - (4,502) Net gain on sale of residential condominiums - - 714 1,860 Other - 433 - 3,154 (3,821) 90,101 (5,551) 109,296 Noncontrolling interests' share of above adjustments 238 (5,270) 339 (6,290) Items that impact FFO, net $ (3,583) $ 84,831 $ (5,212) $ 103,006 Same Store EBITDA The percentage increase (decrease) in same store Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”) and cash basis same store EBITDA of our operating segments are summarized below. New York Washington, DC Same store EBITDA % increase (decrease): Three months ended June 30, 2016 vs. June 30, 2015 6.9 % (1.3 %) Six months ended June 30, 2016 vs. June 30, 2015 6.2 % (1.4 %) Three months ended June 30, 2016 vs. March 31, 2016 8.1 % 2.5 % Cash basis same store EBITDA % increase (decrease): Three months ended June 30, 2016 vs. June 30, 2015 5.9 % (2.5 %) Six months ended June 30, 2016 vs. June 30, 2015 3.6 % (2.0 %) Three months ended June 30, 2016 vs. March 31, 2016 9.2 % 0.9 % Excluding Hotel Pennsylvania, same store EBITDA increased by 9.2% and by 8.5% on a cash basis. Excluding Hotel Pennsylvania, same store EBITDA increased by 7.5% and by 5.1% on a cash basis. Excluding Hotel Pennsylvania, same store EBITDA increased by 5.3% and by 5.7% on a cash basis. Calculations of same store EBITDA, reconciliations of our net income to EBITDA and FFO and the reasons we consider these non-GAAP financial measures useful are provided in the following pages of Management’s Discussion and Analysis of the Financial Condition and Results of Operations. 36 Overview – continued 2016 Investments On March 17, 2016, we entered into a joint venture, in which we own a 33.3% interest, which owns a $142,050,000 mezzanine loan. The interest rate is LIBOR plus 8.875% (9.32% at June 30, 2016) and the debt matures in November 2016, with two three-month extension options. At June 30, 2016, the joint venture has a $7,950,000 remaining commitment, of which our share is $2,650,000. The joint venture’s investment is subordinate to $350,000,000 of third party debt. We account for our investment in the joint venture under the equity method. On May 20, 2016, we contributed $19,650,000 for a 50.0% equity interest in a joint venture that will develop a 33,000 square foot office and retail building, located on Houston Street in Manhattan. The development cost of this project is estimated to beapproximately $104,000,000. At closing, the joint venture obtained a $65,000,000 construction loan, of which approximately $22,100,000 was outstanding at June 30, 2016. The loan, which bears interest at LIBOR plus 3.00% (3.47% at June 30, 2016), matures in May 2019 with two one-year extension options. Because this joint venture is a VIE and we determined we are the primary beneficiary, we consolidate the accounts of this joint venture from the date of our investment. 2016 Dispositions On May 27, 2016, we sold a 47% ownership interest in 7 West 34th Street, a 477,000 square foot Manhattan office building leased to Amazon, and retained the remaining 53% interest. This transaction was based on a property value of approximately $561,000,000 or $1,176 per square foot. We received net proceeds of $127,382,000 from the sale and realized a net gain of $203,324,000, of which $159,511,000 is recognized this quarter and is included in “net gain on disposition of wholly owned and partially owned assets” in our consolidated statements of income. The remaining net gain of $43,813,000 has been deferred until our guarantee of payment of loan principal and interest has been removed or the loan has been repaid. We realized a net tax gain of $90,017,000. We continue to manage and lease the property. We share control over major decisions with our joint venture partner. Accordingly, this property is accounted for under the equity method from the date of sale. 2016 Financings On February 8, 2016, we completed a $700,000,000 refinancing of 770 Broadway, a 1,158,000 square foot Manhattan office building. The five-year loan is interest only at LIBOR plus1.75%, (2.21% at June 30, 2016) which was swapped for four and a half years to a fixed rate of 2.56%. The Company realized net proceeds of approximately $330,000,000. The property was previously encumbered by a 5.65%, $353,000,000 mortgage which matured in March 2016. On March 7, 2016, the joint venture in which we have a 55% ownership interest, completed a $300,000,000 refinancing of One Park Avenue, a 947,000 square foot Manhattan office building. The loan matures in March 2021 and is interest only at LIBOR plus 1.75% (2.21% at June 30, 2016). The property was previously encumbered by a 4.995%, $250,000,000 mortgage which matured in March 2016. On May 6, 2016, the joint venture in which we have a 55% ownership interest, completed a $273,000,000 refinancing of The Warner Building, a 621,000 square foot Washington, DC office building. The loan matures in June 2023, has a fixed rate of 3.65%, is interest only for the first two years and amortizes based on a 30-year schedule beginning in year three. The property was previously encumbered by a 6.26%, $293,000,000 mortgage which matured in May 2016. On May 11, 2016, the joint venture in which we have a 50% ownership interest, completed a $900,000,000 refinancing of 280 Park Avenue, a 1,250,000 square foot Manhattan office building. The three-year loan with four one-year extensionsis interest only at LIBOR plus 2.00%, (2.45% at June 30, 2016). The property was previously encumbered by a 6.35%, $721,000,000 mortgage which was scheduledto mature in June 2016. On May 16, 2016, we completed a $300,000,000 recourse financing of 7 West 34th Street. The ten-year loan is interest only at a fixed rate of 3.65% and matures in June 2026. 37 Overview – continued Recently Issued Accounting Literature In May 2014, the Financial Accounting Standards Board (“ FASB”) issued an update ("ASU 2014-09") establishing Accounting Standards Codification (“ASC”) Topic 606, Revenue from Contracts with Customers (“ASC 606”). ASU 2014-09 establishes a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and supersedes most of the existing revenue recognition guidance. ASU 2014-09 requires an entity to recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services and also requires certain additional disclosures. In August 2015, the FASB issued an update (“ASU 2015-14”) to ASC 606, Deferral of the Effective Date , which defers the adoption of ASU 2014-09 to interim and annual reporting periods in fiscal years that begin after December 15, 2017. In March 2016, the FASB issued an update (“ASU 2016-08”) to ASC 606, Principal versus Agent Considerations (Reporting Revenue Gross versus Net) , which clarifies the implementation guidance on principal versus agent considerations in the new revenue recognition standard pursuant to ASU 2014-09. In April 2016, the FASB issued an update (“ASU 2016-10”) to ASC 606, Identifying Performance Obligations and Licensing , which clarifies guidance related to identifying performance obligations and licensing implementation guidance contained in ASU 2014-09. In May 2016, the FASB issued an update (“ASU 2016-12”) to ASC 606, Narrow-Scope Improvements and Practical Expedients , which amends certain aspects of the new revenue recognition standard pursuant to ASU 2014-09. We are currently evaluating the impact of the adoption of these ASUs on our consolidated financial statements. In June 2014, the FASB issued an update (“ASU 2014-12”) to ASC Topic 718, Compensation – Stock Compensation (“ASC 718”). ASU 2014-12 requires an entity to treat performance targets that can be met after the requisite service period of a share based award has ended, as a performance condition that affects vesting. ASU 2014-12 is effective for interim and annual reporting periods in fiscal years that began after December 15, 2015. The adoption of this update as of January 1, 2016, did not have any impact on our consolidated financial statements. In February 2015, the FASB issued an update (“ASU 2015-02”) Amendments to the Consolidation Analysis to ASC Topic 810, Consolidation . ASU 2015-02 affects reporting entities that are required to evaluate whether they should consolidate certain legal entities. Specifically, the amendments: (i) modify the evaluation of whether limited partnerships and similar legal entities are variable interest entities ("VIEs") or voting interest entities, (ii) eliminate the presumption that a general partner should consolidate a limited partnership, (iii) affect the consolidation analysis of reporting entities that are involved with VIEs, and (iv) provide a scope exception for certain entities. ASU 2015-02 is effective for interim and annual reporting periods beginning after December 15, 2015. The adoption of this update on January 1, 2016 resulted in the identification of additional VIEs, but did not have an impact on our consolidated financial statements other than additional disclosures . In January 2016, the FASB issued an update (“ASU 2016-01”) Recognition and Measurement of Financial Assets and Financial Liabilities to ASC Topic 825, Financial Instruments . ASU 2016-01 amends certain aspects of recognition, measurement, presentation and disclosure of financial instruments, including the requirement to measure certain equity investments at fair value with changes in fair value recognized in net income. ASU 2016-01 is effective for interim and annual reporting periods in fiscal years beginning after December 15, 2017. We are currently evaluating the impact of the adoption of ASU 2016-01 on our consolidated financial statements. In February 2016, the FASB issued (“ASU 2016-02”) Leases , which sets out the principles for the recognition, measurement, presentation and disclosure of leases for both lessees and lessors. ASU 2016-02 requires lessees to apply a dual approach, classifying leases as either finance or operating leases based on the principle of whether or not the lease is effectively a financed purchase. Lessees are required to record a right-of-use asset and a lease liability for all leases with a term of greater than 12 months. Leases with a term of 12 months or less will be accounted for similar to existing guidance for operating leases. Lessees will recognize expense based on the effective interest method for finance leases or on a straight-line basis for operating leases. The new standard requires lessors to account for leases using an approach that is substantially equivalent to existing guidance. ASU 2016-02 is effective for reporting periods beginning after December 15, 2018, with early adoption permitted. We are currently evaluating the impact of the adoption of ASU 2016-02 on our consolidated financial statements. In March 2016, the FASB issued an update (“ASU 2016-09”) Improvements to Employee Share-Based Payment Accounting to ASC 718. ASU 2016-09 amends several aspects of the accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. ASU 2016-09 is effective for interim and annual reporting periods in fiscal years beginning after December 15, 2017. We are currently evaluating the impact of the adoption of ASU 2016-09 on our consolidated financial statements. 38 Overview – continued Critical Accounting Policies A summary of our critical accounting policies is included in our Annual Report on Form 10-K, as amended, for the year ended December 31, 2015 in Management’s Discussion and Analysis of Financial Condition. There have been no significant changes to our policies during 2016. 39 Overview - continued Leasing Activity: The leasing activity and related statistics in the table below are based on leases signed during the period and are not intended to coincide with the commencement of rental revenue in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Second generation relet space represents square footage that has not been vacant for more than nine months and tenant improvements and leasing commissions are based on our share of square feet leased during the period. (Square feet in thousands) New York Office Long Island City New York Washington, DC Manhattan (Center Building) Retail Office Three Months Ended June 30, 2016 Total square feet leased 259 285 55 352 Our share of square feet leased: 249 285 43 338 Initial rent $ 81.67 $ 40.10 $ 140.26 $ 42.63 Weighted average lease term (years) 9.3 5.8 8.8 5.0 Second generation relet space: Square feet 221 285 34 258 GAAP basis: Straight-line rent $ 78.81 $ 38.68 $ 164.95 $ 38.78 Prior straight-line rent $ 66.66 $ 28.69 $ 136.00 $ 40.80 Percentage increase (decrease) 18.2% 34.8% 21.3% (5.0%) Cash basis: Initial rent $ 80.54 $ 40.10 $ 158.84 $ 43.55 Prior escalated rent $ 72.49 $ 30.53 $ 142.41 $ 46.70 Percentage increase (decrease) 11.1% 31.4% 11.5% (6.7%) Tenant improvements and leasing commissions: Per square foot $ 78.47 $ 18.47 $ 94.53 $ 25.06 Per square foot per annum $ 8.44 $ 3.18 $ 10.74 $ 5.01 Percentage of initial rent 10.3% 7.9% 7.7% 11.8% See notes on following page. 40 Overview - continued Leasing Activity – continued (Square feet in thousands) New York Office Long Island City New York Washington, DC Manhattan (Center Building) Retail Office Six Months Ended June 30, 2016 Total square feet leased 996 285 93 921 Our share of square feet leased: 801 285 73 901 Initial rent $ 83.50 $ 40.10 $ 193.45 $ 39.96 Weighted average lease term (years) 11.2 5.8 10.0 3.9 Second generation relet space: Square feet 745 285 55 709 GAAP basis: Straight-line rent $ 83.51 $ 38.68 $ 192.96 $ 37.17 Prior straight-line rent $ 65.11 $ 28.69 $ 162.57 $ 38.85 Percentage increase (decrease) 28.3% 34.8% 18.7% (4.3%) Cash basis: Initial rent $ 83.08 $ 40.10 $ 185.28 $ 40.41 Prior escalated rent $ 67.66 $ 30.53 $ 170.92 $ 42.17 Percentage increase (decrease) 22.8% 31.4% 8.4% (4.2%) Tenant improvements and leasing commissions: Per square foot $ 81.31 $ 18.47 $ 105.65 $ 15.60 Per square foot per annum $ 7.26 $ 3.18 $ 10.57 $ 4.00 Percentage of initial rent 8.7% 7.9% 5.5% 10.0% Represents the cash basis weighted average starting rent per square foot, which is generally indicative of market rents. Most leases include free rent and periodic step-ups in rent which are not included in the initial cash basis rent per square foot but are included in the GAAP basis straight-line rent per square foot. Represents the GAAP basis weighted average rent per square foot that is recognized over the term of the respective leases, and includes the effect of free rent and periodic step-ups in rent. 41 Overview - continued Square footage (in service) and Occupancy as of June 30, 2016: (Square feet in thousands) Square Feet (in service) Number of Total Our Properties Portfolio Share Occupancy % New York: Office 36 20,212 16,951 96.0% Retail 70 2,696 2,476 94.9% Residential - 1,711 units 11 1,559 826 93.3% Alexander's, including 312 residential units 7 2,437 790 99.0% Hotel Pennsylvania 1 1,400 1,400 28,304 22,443 96.0% Washington, DC: Office, excluding the Skyline properties 49 12,926 10,522 89.2% Skyline properties 8 2,648 2,648 46.9% Total Office 57 15,574 13,170 80.7% Residential - 2,889 units 9 3,023 2,881 98.2% Other 5 330 330 100.0% 18,927 16,381 84.0% Other: theMART 1 3,663 3,654 97.8% 555 California Street 3 1,737 1,216 92.1% Other 2 779 779 100.0% 6,179 5,649 Total square feet as of June 30, 2016 53,410 44,473 42 Overview - continued Square footage (in service) and Occupancy as of December 31, 2015: (Square feet in thousands) Square Feet (in service) Number of Total Our properties Portfolio Share Occupancy % New York: Office 35 21,288 17,412 96.3% Retail 63 2,641 2,408 96.2% Residential - 1,711 units 11 1,561 827 94.1% Alexander's, including 296 residential units 7 2,419 784 99.7% Hotel Pennsylvania 1 1,400 1,400 29,309 22,831 96.4% Washington, DC: Office, excluding the Skyline properties 49 13,136 10,781 90.0% Skyline Properties 8 2,648 2,648 50.1% Total Office 57 15,784 13,429 82.1% Residential - 2,630 units 9 2,808 2,666 96.4% Other 5 386 386 100.0% 18,978 16,481 84.8% Other: theMART 1 3,658 3,649 98.5% 555 California Street 3 1,736 1,215 93.3% Other 2 763 763 100.0% 6,157 5,627 Total square feet as of December 31, 2015 54,444 44,939 43 Overview - continued Washington, DC Segment EBITDA, as adjusted for the six months ended June 30, 2016, was $9,132,000 behind the prior year's six months, and consistent with our expected results for the first half of the year. We expect that Washington’s 2016 EBITDA, as adjusted, will be approximately $7,000,000 to $11,000,000 lower than 2015, comprised of: (i) core business being flat to $4,000,000 higher, offset by, (ii) occupancy of Skyline properties declining further, decreasing EBITDA by approximately $6,500,000, and (iii) 1treet and 1150 17th Street being taken out of service (to prepare for the development in the future of a new Class A office building) decreasing EBITDA by approximately $4,500,000. Of the 2,395,000 square feet subject to the effects of the Base Realignment and Closure (“BRAC”) statute, 348,000 square feet has been taken out of service for redevelopment, and 1,462,000 square feet has been leased or is pending. The table below summarizes the status of the BRAC space as of June 30, 2016. Rent Per Square Feet Square Foot Total Crystal City Skyline Rosslyn Resolved: Relet as of June 30, 2016 $ 37.37 1,452,000 979,000 389,000 84,000 Leases pending 39.39 10,000 - 10,000 - Taken out of service for redevelopment 348,000 348,000 - - 1,810,000 1,327,000 399,000 84,000 To be resolved: Vacated as of June 30, 2016 34.70 585,000 109,000 412,000 64,000 Total square feet subject to BRAC 2,395,000 1,436,000 811,000 148,000 44 Net Income and EBITDA by Segment for the Three Months Ended June 30, 2016 and 2015 Below is a summary of net income and a reconciliation of net income to EBITDA by segment for the three months ended June 30, 2016 and 2015. (Amounts in thousands) For the Three Months Ended June 30, 2016 Total New York Washington, DC Other Total revenues $ 621,708 $ 425,770 $ 127,468 $ 68,470 Total expenses 434,894 268,135 89,106 77,653 Operating income (loss) 186,814 157,635 38,362 (9,183) Income (loss) from partially owned entities 642 (1,001) (2,958) 4,601 Income from real estate fund investments 16,389 - - 16,389 Interest and other investment income, net 10,236 1,214 34 8,988 Interest and debt expense (105,576) (56,395) (19,817) (29,364) Net gain on disposition of wholly owned and partially owned assets 159,511 159,511 - - Income (loss) before income taxes 268,016 260,964 15,621 (8,569) Income tax expense (2,109) (816) (318) (975) Income (loss) from continuing operations 265,907 260,148 15,303 (9,544) Income from discontinued operations 2,475 - - 2,475 Net income (loss) 268,382 260,148 15,303 (7,069) Less net income attributable to noncontrolling interests (27,556) (3,397) - (24,159) Net income (loss) attributable to Vornado 240,826 256,751 15,303 (31,228) Interest and debt expense 127,799 71,171 22,641 33,987 Depreciation and amortization 173,352 111,314 39,305 22,733 Income tax expense 4,704 889 2,205 1,610 EBITDA $ 546,681 $ 440,125 $ 79,454 $ 27,102 (Amounts in thousands) For the Three Months Ended June 30, 2015 Total New York Washington, DC Other Total revenues $ 616,288 $ 414,262 $ 134,856 $ 67,170 Total expenses 422,897 250,298 98,661 73,938 Operating income (loss) 193,391 163,964 36,195 (6,768) (Loss) income from partially owned entities (5,641) 3,176 (1,805) (7,012) Income from real estate fund investments 26,368 - - 26,368 Interest and other investment income, net 5,666 1,892 13 3,761 Interest and debt expense (92,092) (47,173) (17,483) (27,436) Income (loss) before income taxes 127,692 121,859 16,920 (11,087) Income tax benefit (expense) 88,072 (1,095) (466) 89,633 Income from continuing operations 215,764 120,764 16,454 78,546 Loss from discontinued operations (364) - - (364) Net income 215,400 120,764 16,454 78,182 Less net income attributable to noncontrolling interests (29,384) (2,552) - (26,832) Net income attributable to Vornado 186,016 118,212 16,454 51,350 Interest and debt expense 115,073 61,057 20,891 33,125 Depreciation and amortization 163,245 95,567 47,803 19,875 Income tax (benefit) expense (87,653) 1,152 486 (89,291) EBITDA $ 376,681 $ 275,988 $ 85,634 $ 15,059 See notes on the following pages. 45 Net Income and EBITDA by Segment for the Three Months Ended June 30, 2016 and 2015 - continued Notes to preceding tabular information: EBITDA represents "Earnings Before Interest, Taxes, Depreciation and Amortization." We consider EBITDA a non-GAAP financial measure for making decisions and assessing the unlevered performance of our segments as it relates to the total return on assets as opposed to the levered return on equity. As properties are bought and sold based on a multiple of EBITDA, we utilize this measure to make investment decisions as well as to compare the performance of our assets to that of our peers. EBITDA should not be considered a substitute for net income. EBITDA may not be comparable to similarly titled measures employed by other companies. Interest and debt expense, depreciation and amortization and income tax expense (benefit) in the reconciliation of net income (loss) to EBITDA includes our share of these items from partially owned entities. The elements of "New York" EBITDA are summarized below. (Amounts in thousands) For the Three Months Ended June 30, Office (a) $ 163,060 $ 165,031 Retail 95,615 86,151 Residential 6,337 5,709 Alexander's 11,805 10,241 Hotel Pennsylvania 3,797 8,856 280,614 275,988 Gain on sale of 47% ownership interest in 7 West 34th Street 159,511 - Total New York $ 440,125 $ 275,988 (a) 2015 includes $3,304 of EBITDA from 20 Broad Street which was sold in December 2015. Excluding this item, EBITDA was $161,727. The elements of "Washington, DC" EBITDA are summarized below. (Amounts in thousands) For the Three Months Ended June 30, Office, excluding the Skyline properties (a) $ 63,757 $ 68,509 Skyline properties 4,863 6,984 Total Office 68,620 75,493 Residential 10,834 10,141 Total Washington, DC $ 79,454 $ 85,634 (a) 2015 includes $2,067 of EBITDA from 1750 Pennsylvania Avenue which was sold in September 2015. Excluding this item, EBITDA was $66,442. 46 Net Income and EBITDA by Segment for the Three Months Ended June 30, 2016 and 2015 - continued Notes to preceding tabular information - continued: The elements of "Other" EBITDA are summarized below. (Amounts in thousands) For the Three Months Ended June 30, Our share of real estate fund investments: Income before net realized/unrealized gains $ 1,526 $ 2,671 Net realized/unrealized gains on investments 3,890 4,916 Carried interest 2,128 2,909 Total 7,544 10,496 theMART (including trade shows) 25,965 22,144 555 California Street 12,117 12,831 India real estate ventures 430 375 Other investments 14,741 9,424 60,797 55,270 Corporate general and administrative expenses (a) (24,239) (23,760) Investment income and other, net (a) 5,471 6,561 Acquisition and transaction related costs (2,879) (4,061) UE and residual retail properties discontinued operations (b) 2,483 1,540 Our share of impairment loss on India real estate ventures - (14,806) Our share of gains on sale of real estate of partially owned entities - 4,513 Net income attributable to noncontrolling interests in the Operating Partnership (14,531) (10,198) $ 27,102 $ 15,059 (a) The amounts in these captions (for this table only) exclude the results of the mark-to-market of our deferred compensation plan of $4,359 of income and $609 of loss for the three months ended June 30, 2016 and 2015, respectively. (b) The three months ended June 30, 2015 includes $327 of transaction costs related to the spin-off of our strip shopping centers and malls. EBITDA by Region Below is a summary of the percentages of EBITDA by geographic region, excluding gains on sale of real estate, non-cash impairment losses and operations of sold properties. For the Three Months Ended June 30, Region: New York City metropolitan area 70% 69% Washington, DC / Northern Virginia area 20% 22% Chicago, IL 7% 6% San Francisco, CA 3% 3% 100% 100% 47 Results of Operations – Three Months Ended June 30, 2016 Compared to June 30, 2015 Revenues Our revenues, which consist primarily of property rentals, tenant expense reimbursements, and fee and other income, were $621,708,000 for the three months ended June 30, 2016, compared to $616,288,000 for the prior year’s quarter, an increase of $5,420,000. Below are the details of the increase (decrease) by segment: (Amounts in thousands) Total New York Washington, DC Other Increase (decrease) due to: Property rentals: Acquisitions, dispositions and other $ (8,822) $ (5,906) $ (2,916) $ - Development and redevelopment (19) (60) (843) 884 Hotel Pennsylvania (4,211) (4,211) - - Trade shows (123) - - (123) Same store operations 25,510 23,597 166 1,747 12,335 13,420 (3,593) 2,508 Tenant expense reimbursements: Acquisitions, dispositions and other (814) (736) (78) - Development and redevelopment (128) (3) (230) 105 Same store operations (432) 2,263 (1,378) (1,317) (1,374) 1,524 (1,686) (1,212) Fee and other income: BMS cleaning fees (2,945) (2,957) - 12 Management and leasing fees 328 148 (38) 218 Lease termination fees 307 699 10 (402) Other income (3,231) (1,326) (2,081) 176 (5,541) (3,436) (2,109) 4 Total increase (decrease) in revenues $ 5,420 $ 11,508 $ (7,388) $ 1,300 48 Results of Operations – Three Months Ended June 30, 2016 Compared to June 30, 2015 - continued Expenses Our expenses, which consist primarily of operating, depreciation and amortization, general and administrative expenses, and acquisition and transaction related costs were $434,894,000 for the three months ended June 30, 2016, compared to $422,897,000 for the prior year’s quarter, an increase of $11,997,000. Below are the details of the increase (decrease) by segment: (Amounts in thousands) Total New York Washington, DC Other Increase (decrease) due to: Operating: Acquisitions, dispositions and other $ 1,942 $ 3,144 $ (1,202) $ - Development and redevelopment (453) (93) (732) 372 Non-reimbursable expenses, including bad debt reserves 1,342 860 343 139 Hotel Pennsylvania 864 864 - - Trade shows 639 - - 639 BMS expenses (2,705) (2,790) - 85 Same store operations 819 3,188 (198) (2,171) 2,448 5,173 (1,789) (936) Depreciation and amortization: Acquisitions, dispositions and other 2,080 2,671 (591) - Development and redevelopment (7,847) (54) (7,759) (34) Same store operations 10,123 10,129 (200) 194 4,356 12,746 (8,550) 160 General and administrative: Mark-to-market of deferred compensation plan liability 4,968 - - 4,968 Same store operations 1,407 (82) 784 705 6,375 (82) 784 5,673 Acquisition and transaction related costs (1,182) - - (1,182) Total increase (decrease) in expenses $ 11,997 $ 17,837 $ (9,555) $ 3,715 This increase in expense is entirely offset by a corresponding increase in income from the mark-to-market of the deferred compensation plan assets, a component of “interest and other investment income, net” on our consolidated statements of income. 49 Results of Operations – Three Months Ended June 30, 2016 Compared to June 30, 2015 - continued Income (Loss) from Partially Owned Entities Summarized below are the components of income (loss) from partially owned entities for the three months ended June 30,2016 and 2015. (Amounts in thousands) Percentage Ownership at For the Three Months Ended June 30, June 30, 2016 Our Share of Net Income (Loss): Partially owned office buildings (1) Various $ (12,462) $ (3,238) Alexander's 32.4% 8,500 7,323 India real estate ventures 4.1%-36.5% (1,934) (16,567) Urban Edge Properties ("UE") 5.4% 1,280 904 Pennsylvania Real Estate Investment Trust ("PREIT") 8.0% (527) (364) Other investments (2) Various 5,785 6,301 $ 642 $ (5,641) Includes interests in 280 Park Avenue, 650 Madison Avenue, One Park Avenue, 666 Fifth Avenue (Office), 7 West 34th Street, 330 Madison Avenue, 512 West 22nd Street and others. In 2015, we recognized our $5,387 share of a write-off of a below market lease liability related to a tenant vacating at 650 Madison. Includes interests in Independence Plaza, 85 Tenth Avenue, Fashion Center Mall, 50-70 West 93rd Street, Toys "R" Us, Inc. and others. Income from Real Estate Fund Investments Below are the components of the income from our real estate fund investments for the three months ended June 30, 2016 and 2015. (Amounts in thousands) For the Three Months Ended June 30, Net investment income $ 1,723 $ 2,150 Net realized gains on exited investments - 886 Net unrealized gains on held investments 14,666 23,332 Income from real estate fund investments 16,389 26,368 Less income attributable to noncontrolling interests (8,845) (15,872) Income from real estate fund investments attributable to Vornado $ 7,544 $ 10,496 Excludes management, leasing and development fees of $935 and $633 for the three months ended June 30, 2016 and 2015, respectively, which are included as a component of "fee and other income" in our consolidated statements of income. 50 Results of Operations – Three Months Ended June 30, 2016 Compared to June 30, 2015 - continued Interest and Other Investment Income, net Interest and other investment income, net was $10,236,000 for the three months ended June 30, 2016, compared to $5,666,000 in the prior year’s quarter, an increase of $4,570,000. This increase resulted primarily from an increase in the value of investments in our deferred compensation plan (offset by a corresponding decrease in the liability for plan assets in general and administrative expenses). Interest and Debt Expense Interest and debt expense was $105,576,000 for the three months ended June 30, 2016, compared to $92,092,000 in the prior year’s quarter, an increase of $13,484,000. This increase was primarily due to (i) $6,937,000 of higher interest expense from the financings of the St. Regis Retail, 150 West 34 th Street, 100 West 33 rd Street, and our $750,000,000 delayed draw term loan, (ii) $4,335,000 of lower capitalized interest, and (iii) $2,711,000 of accrued default interest on our Skyline properties mortgage loan which has been transferred to the special servicer at our request. Net Gain on Disposition of Wholly Owned and Partially Owned Assets For the three months ended June 30, 2016, we recognized a $159,511,000 net gain from the sale of a 47% ownership interest in 7 West 34th Street. Income Tax (Expense) Benefit In the three months ended June 30, 2016, income tax expensewas $2,109,000, compared to an income taxbenefit of $88,072,000 for the prior year’s quarter, an increase in expense of $90,181,000. This increase in expense resulted primarily from the prior year reversal of the valuation allowances against certain of our deferred tax assets, as we have concluded that it is more-likely-than-not that we will generate sufficient taxable income from the sale of 220 Central Park South residential condominium units to realize the deferred tax assets. Income (Loss) from Discontinued Operations We have reclassified the revenues and expenses of the UE portfolio and other retail properties that were sold or are currently held for sale to “income (loss) from discontinued operations” and the related assets and liabilities to “assets related to discontinued operations” and “liabilities related to discontinued operations” for all the periods presented in the accompanying financial statements. The table below sets forth the combined results of assets related to discontinued operations for the three months ended June 30, 2016 and (Amounts in thousands) For the Three Months Ended June 30, Total revenues $ 947 $ 1,983 Total expenses 682 2,020 265 (37) Net gains on sale of real estate 2,210 - UE spin-off transaction related costs - (327) Income (loss) from discontinued operations $ 2,475 $ (364) 51 Results of Operations – Three Months Ended June 30, 2016 Compared to June 30, 2015 - continued Net Income Attributable to Noncontrolling Interests in Consolidated Subsidiaries Net income attributable to noncontrolling interests in consolidated subsidiaries was $13,025,000 for the three months ended June 30, 2016, compared to $19,186,000 for the prior year’s quarter, a decrease of $6,161,000. This decrease resulted primarily from lower net income allocated to the noncontrolling interests, including noncontrolling interests of our real estate fund investments. Net Income Attributable to Noncontrolling Interests in the Operating Partnership Net income attributable to noncontrolling interests in the Operating Partnership was $14,531,000 for the three months ended June 30, 2016, compared to $10,198,000 for the prior year’s quarter, an increase of $4,333,000. This increase resulted primarily from higher net income subject to allocation to unitholders. Preferred Share Dividends Preferred share dividends were $20,363,000 for the three months ended June 30, 2016, compared to $20,365,000 for the prior year’s quarter, a decrease of $2,000. 52 Results of Operations – Three Months Ended June 30, 2016 Compared to June 30, 2015 - continued Same Store EBITDA Same store EBITDA represents EBITDA from property level operations which are owned by us in both the current and prior year reporting periods. Same store EBITDA excludes segment-level overhead expenses, which are expenses that we do not consider to be property-level expenses, as well as other non-operating items. We also present same store EBITDA on a cash basis which excludes income from the straight-lining of rents, amortization of below-market leases, net of above-market leases and other non-cash adjustments. We present these non-GAAP measures to (i) facilitate meaningful comparisons of the operational performance of our properties and segments, (ii) make decisions on whether to buy, sell or refinance properties, and (iii) compare the performance of our properties and segments to those of our peers. Same store EBITDA should not be considered as an alternative to net income or cash flow from operations and may not be comparable to similarly titled measures employed by other companies. Below are reconciliations of EBITDA to same store EBITDA for each of our segments for the three months ended June 30, 2016, compared to the three months ended June 30, 2015. (Amounts in thousands) New York Washington, DC EBITDA for the three months ended June 30, 2016 $ 440,125 $ 79,454 Add-back: Non-property level overhead expenses included above 7,807 7,295 Less EBITDA from: Acquisitions (7,619) - Dispositions, including net gains on sale (159,751) 7 Properties taken out of service for redevelopment (6,886) (214) Other non-operating income 4,484 (136) Same store EBITDA for the three months ended June 30, 2016 $ 278,160 $ 86,406 EBITDA for the three months ended June 30, 2015 $ 275,988 $ 85,634 Add-back: Non-property level overhead expenses included above 7,889 6,511 Less EBITDA from: Acquisitions (1,463) - Dispositions, including net gains on sale (3,786) (2,067) Properties taken out of service for redevelopment (5,587) (808) Other non-operating income (12,923) (1,753) Same store EBITDA for the three months ended June 30, 2015 $ 260,118 $ 87,517 Increase (decrease) in same store EBITDA - Three months ended June 30, 2016 vs. June 30, 2015 $ 18,042 $ (1,111) % increase (decrease) in same store EBITDA 6.9% (1.3%) See notes on following page 53 Results of Operations – Three Months Ended June 30, 2016 Compared to June 30, 2015 - continued Notes to preceding tabular information: New York: The $18,042,000 increase in New York same store EBITDA resulted primarily from increases in Office and Retail EBITDA of $11,798,000 and $10,560,000, respectively, partially offset by a decrease in Hotel Pennsylvania EBITDA of $5,059,000. The Office and Retail EBITDA increases resulted primarily from higher rents, partially offset by higher operating expenses, net of reimbursements. Excluding Hotel Pennsylvania, same store EBITDA increased by 9.2%. Washington, DC: The $1,111,000 decrease in Washington, DC same store EBITDA resulted primarily from higher net operating expenses of $1,524,000 partially offset by higher rental revenue of $610,000. Reconciliation of Same Store EBITDA to Cash basis Same Store EBITDA (Amounts in thousands) New York Washington, DC Same store EBITDA for the three months ended June 30, 2016 $ 278,160 $ 86,406 Less: Adjustments for straight-line rents, amortization of acquired below-market leases, net, and other non-cash adjustments (46,433) (7,459) Cash basis same store EBITDA for the three months ended June 30, 2016 $ 231,727 $ 78,947 Same store EBITDA for the three months ended June 30, 2015 $ 260,118 $ 87,517 Less: Adjustments for straight-line rents, amortization of acquired below-market leases, net, and other non-cash adjustments (41,298) (6,524) Cash basis same store EBITDA for the three months ended June 30, 2015 $ 218,820 $ 80,993 Increase (decrease) in Cash basis same store EBITDA - Three months ended June 30, 2016 vs. June 30, 2015 $ 12,907 $ (2,046) % increase (decrease) in Cash basis same store EBITDA 5.9% (2.5%) Excluding Hotel Pennsylvania, same store EBITDA increased by 8.5% on a cash basis. 54 Net Income and EBITDA by Segment for the Six Months Ended June 30, 2016 and 2015 Below is a summary of net income and a reconciliation of net income to EBITDA by segment for the six months ended June 30, 2016 and 2015. (Amounts in thousands) For the Six Months Ended June 30, 2016 Total New York Washington, DC Other Total revenues $ 1,234,745 $ 836,595 $ 255,480 $ 142,670 Total expenses 1,048,211 537,730 345,671 164,810 Operating income (loss) 186,534 298,865 (90,191) (22,140) (Loss) income from partially owned entities (3,598) (4,564) (5,001) 5,967 Income from real estate fund investments 27,673 - - 27,673 Interest and other investment income, net 13,754 2,329 92 11,333 Interest and debt expense (206,065) (110,981) (35,752) (59,332) Net gain on disposition of wholly owned and partially owned assets 160,225 159,511 - 714 Income (loss) before income taxes 178,523 345,160 (130,852) (35,785) Income tax expense (4,940) (1,775) (582) (2,583) Income (loss) from continuing operations 173,583 343,385 (131,434) (38,368) Income from discontinued operations 3,191 - - 3,191 Net income (loss) 176,774 343,385 (131,434) (35,177) Less net income attributable to noncontrolling interests (29,747) (6,826) - (22,921) Net income (loss) attributable to Vornado 147,027 336,559 (131,434) (58,098) Interest and debt expense 253,919 142,369 42,047 69,503 Depreciation and amortization 348,163 219,717 81,986 46,460 Income tax expense 7,965 1,979 2,470 3,516 EBITDA $ 757,074 $ 700,624 $ (4,931) $ 61,381 (Amounts in thousands) For the Six Months Ended June 30, 2015 Total New York Washington, DC Other Total revenues $ 1,223,090 $ 813,775 $ 268,824 $ 140,491 Total expenses 861,985 503,058 191,658 167,269 Operating income (loss) 361,105 310,717 77,166 (26,778) Loss from partially owned entities (8,384) (2,487) (1,674) (4,223) Income from real estate fund investments 50,457 - - 50,457 Interest and other investment income, net 16,458 3,754 26 12,678 Interest and debt expense (183,766) (92,524) (35,643) (55,599) Net gain on disposition of wholly owned and partially owned assets 1,860 - - 1,860 Income (loss) before income taxes 237,730 219,460 39,875 (21,605) Income tax benefit (expense) 87,101 (2,038) 208 88,931 Income from continuing operations 324,831 217,422 40,083 67,326 Income from discontinued operations 15,815 - - 15,815 Net income 340,646 217,422 40,083 83,141 Less net income attributable to noncontrolling interests (50,553) (4,058) - (46,495) Net income attributable to Vornado 290,093 213,364 40,083 36,646 Interest and debt expense 229,748 119,724 42,403 67,621 Depreciation and amortization 319,695 189,691 88,555 41,449 Income tax (benefit) expense (88,392) 2,154 (2,150) (88,396) EBITDA $ 751,144 $ 524,933 $ 168,891 $ 57,320 See notes on the following pages. 55 Net Income and EBITDA by Segment for the Six Months Ended June 30, 2016 and 2015 - continued Notes to preceding tabular information: EBITDA represents "Earnings Before Interest, Taxes, Depreciation and Amortization." We consider EBITDA a non-GAAP financial measure for making decisions and assessing the unlevered performance of our segments as it relates to the total return on assets as opposed to the levered return on equity. As properties are bought and sold based on a multiple of EBITDA, we utilize this measure to make investment decisions as well as to compare the performance of our assets to that of our peers. EBITDA should not be considered a substitute for net income. EBITDA may not be comparable to similarly titled measures employed by other companies. Interest and debt expense, depreciation and amortization and income tax expense (benefit) in the reconciliation of net income (loss) to EBITDA includes our share of these items from partially owned entities. The elements of "New York" EBITDA are summarized below. (Amounts in thousands) For the Six Months Ended June 30, Office (a) $ 315,789 $ 319,340 Retail 188,938 167,456 Residential 12,687 10,759 Alexander's 23,374 20,648 Hotel Pennsylvania 325 6,730 541,113 524,933 Gain on sale of 47% ownership interest in 7 West 34th Street 159,511 - Total New York $ 700,624 $ 524,933 (a) 2015 includes $6,844 of EBITDA from 20 Broad Street which was sold in December 2015. Excluding this item, EBITDA was $312,496. The elements of "Washington, DC" EBITDA are summarized below. (Amounts in thousands) For the Six Months Ended June 30, Office, excluding the Skyline properties (a) $ 124,573 $ 135,878 Skyline properties 9,955 13,039 Skyline properties impairment loss (160,700) - Total Office (26,172) 148,917 Residential 21,241 19,974 Total Washington, DC $ (4,931) $ 168,891 (a) 2015 includes $3,990 of EBITDA from 1750 Pennsylvania Avenue which was sold in September 2015. Excluding this item, EBITDA was $131,888. 56 Net Income and EBITDA by Segment for the Six Months Ended June 30, 2016 and 2015 - continued Notes to preceding tabular information - continued: The elements of "Other" EBITDA are summarized below. (Amounts in thousands) For the Six Months Ended June 30, Our share of real estate fund investments: Income before net realized/unrealized gains $ 3,757 $ 4,285 Net realized/unrealized gains on investments 5,451 10,464 Carried interest 3,647 6,297 Total 12,855 21,046 theMART (including trade shows) 48,993 43,185 555 California Street 23,732 25,232 India real estate ventures 1,749 2,216 Other investments 27,063 16,183 114,392 107,862 Corporate general and administrative expenses (a) (b) (54,845) (59,702) Investment income and other, net (a) 12,446 15,323 Acquisition and transaction related costs (7,486) (6,042) UE and residual retail properties discontinued operations (c) 3,204 23,797 Net gain on sale of residential condominiums 714 1,860 Our share of impairment loss on India real estate ventures - (14,806) Our share of gains on sale of real estate of partially owned entities - 4,513 Net income attributable to noncontrolling interests in the Operating Partnership (7,044) (15,485) $ 61,381 $ 57,320 (a) The amounts in these captions (for this table only) excludes income from the mark-to-market of our deferred compensation plan of $2,421 and $2,250 of income for the six months ended June 30, 2016 and 2015, respectively. (b) The six months ended June 30, 2015 includes a cumulative catch up of $4,542 from the acceleration of recognition of compensation expense related to the modification of the 2012-2014 Out-Performance Plans. (c) The six months ended June 30, 2015 includes $22,972 of transaction costs related to the spin-off of our strip shopping centers and malls. EBITDA by Region Below is a summary of the percentages of EBITDA by geographic region, excluding gains on sale of real estate, non-cash impairment losses and operations of sold properties. For the Six Months Ended June 30, Region: New York City metropolitan area 70% 69% Washington, DC / Northern Virginia area 21% 22% Chicago, IL 6% 6% San Francisco, CA 3% 3% 100% 100% 57 Results of Operations – Six Months Ended June 30, 2016 Compared to June 30, 2015 Revenues Our revenues, which consist primarily of property rentals, tenant expense reimbursements, and fee and other income, were $1,234,745,000 for the six months ended June 30, 2016, compared to $1,223,090,000 for the prior year’s six months, an increase of $11,655,000. Below are the details of the increase (decrease) by segment: (Amounts in thousands) Total New York Washington, DC Other Increase (decrease) due to: Property rentals: Acquisitions, dispositions and other $ (8,067) $ (2,569) $ (5,498) $ - Development and redevelopment (620) (150) (1,981) 1,511 Hotel Pennsylvania (6,694) (6,694) - - Trade shows (776) - - (776) Same store operations 47,710 44,762 (393) 3,341 31,553 35,349 (7,872) 4,076 Tenant expense reimbursements: Acquisitions, dispositions and other (979) (833) (146) - Development and redevelopment 385 2 (298) 681 Same store operations (8,126) (2,149) (3,070) (2,907) (8,720) (2,980) (3,514) (2,226) Fee and other income: BMS cleaning fees (7,433) (7,602) - 169 Management and leasing fees 936 258 80 598 Lease termination fees (1,035) (633) 46 (448) Other income (3,646) (1,572) (2,084) 10 (11,178) (9,549) (1,958) 329 Total increase (decrease) in revenues $ 11,655 $ 22,820 $ (13,344) $ 2,179 Primarily from the termination of a third party cleaning contract in 2015. 58 Results of Operations – Six Months Ended June 30, 2016 Compared to June 30, 2015 - continued Expenses Our expenses, which consist primarily of operating, depreciation and amortization, general and administrative expenses, and impairment loss and acquisition and transaction related costs were $1,048,211,000 for the six months ended June 30, 2016, compared to $861,985,000 for the prior year’s six months, an increase of $186,226,000. Below are the details of the increase (decrease) by segment: (Amounts in thousands) Total New York Washington, DC Other Increase (decrease) due to: Operating: Acquisitions, dispositions and other $ 5,952 $ 8,321 $ (2,369) $ - Development and redevelopment (246) (124) (721) 599 Non-reimbursable expenses, including bad debt reserves 1,971 904 1,228 (161) Hotel Pennsylvania (298) (298) - - Trade shows 409 - - 409 BMS expenses (6,399) (6,676) - 277 Same store operations 2,915 7,692 (1,411) (3,366) 4,304 9,819 (3,273) (2,242) Depreciation and amortization: Acquisitions, dispositions and other 6,343 7,510 (1,167) - Development and redevelopment (5,845) (296) (5,491) (58) Same store operations 22,693 19,798 200 2,695 23,191 27,012 (6,458) 2,637 General and administrative: Mark-to-market of deferred compensation plan liability 171 - - 171 Same store operations (3,584) (2,159) 3,044 (4,469) (3,413) (2,159) 3,044 (4,298) Impairment loss and acquisition and transaction related costs 162,144 - 160,700 1,444 Total increase (decrease) in expenses $ 186,226 $ 34,672 $ 154,013 $ (2,459) Primarily from the termination of a third party cleaning contract in 2015. This increase in expense is entirely offset by a corresponding increase in income from the mark-to-market of the deferred compensation plan assets, a component of “interest and other investment income, net” on our consolidated statements of income. Results primarily from (i) the six months ended June 30, 2015 including a cumulative catch up of $986 from the acceleration of recognition of compensation expense related to the modification of the 2012-2014 Out-Performance Plans and (ii) higher capitalized leasing payroll in 2016. Results primarily from lower capitalized payroll in 2016. The six months ended June 30, 2015 includes a cumulative catch up of $4,542 from the acceleration of recognition of compensation expense related to the modification of the 2012-2014 Out-Performance Plans. On March 15, 2016, we notified the servicer of the $678,000 mortgage loan on the Skyline properties in Virginia that cash flow will be insufficient to service the debt and pay other property related costs and expenses and that we were not willing to fund additional cash shortfalls. Accordingly, at our request, the loan has been transferred to the special servicer. Consequently, based on our shortened estimated holding period for the underlying assets, we concluded that the excess of carrying amount over our estimate of fair value was not recoverable and recognized a $160,700 non-cash impairment loss in the first quarter of 2016. The Company’s estimate of fair value was derived from a discounted cash flow model based upon market conditions and expectations of growth and utilized unobservable quantitative inputs including a capitalization rate of 8.0% and a discount rate of 8.2%. 59 Results of Operations – Six Months Ended June 30, 2016 Compared to June 30, 2015 - continued Loss from Partially Owned Entities Summarized below are the components of loss from partially owned entities for the six months ended June 30, 2016 and 2015. (Amounts in thousands) Percentage Ownership at For the Six Months Ended June 30, June 30, 2016 Our Share of Net (Loss) Income: Partially owned office buildings (1) Various $ (26,711) $ (12,534) Alexander's 32.4% 17,162 15,014 PREIT 8.0% (4,815) (364) India real estate ventures 4.1%-36.5% (2,620) (16,676) UE 5.4% 2,365 1,488 Other investments (2) Various 11,021 4,688 $ (3,598) $ (8,384) Includes interests in 280 Park Avenue, 650 Madison Avenue, One Park Avenue, 666 Fifth Avenue (Office), 7 West 34th Street, 330 Madison Avenue, 512 West 22nd Street and others. In 2015, we recognized our $5,387 share of a write-off of a below market lease liability related to a tenant vacating at 650 Madison. Includes interests in Independence Plaza, 85 Tenth Avenue, Fashion Center Mall, 50-70 West 93rd Street, Toys "R" Us, Inc. and others. Income from Real Estate Fund Investments Below are the components of the income from our real estate fund investments for the six months ended June 30, 2016 and 2015. (Amounts in thousands) For the Six Months Ended June 30, Net investment income $ 6,396 $ 8,600 Net realized gains on exited investments 14,676 25,591 Previously recorded unrealized gain on exited investment (14,254) (23,279) Net unrealized gains on held investments 20,855 39,545 Income from real estate fund investments 27,673 50,457 Less income attributable to noncontrolling interests (14,818) (29,411) Income from real estate fund investments attributable to Vornado $ 12,855 $ 21,046 Excludes management, leasing and development fees of $1,695 and $1,337 for the six months ended June 30, 2016 and 2015, respectively, which are included as a component of "fee and other income" in our consolidated statements of income. 60 Results of Operations – Six Months Ended June 30, 2016 Compared to June 30, 2015 - continued Interest and Other Investment Income, net Interest and other investment income, net was $13,754,000 for the six months ended June 30, 2016, compared to $16,458,000 for the prior year’s six months, a decrease of $2,704,000. This decrease resulted primarily from a $2,463,000 decrease in interest on loans receivable as a result of lower outstanding loan balances. Interest and Debt Expense Interest and debt expense was $206,065,000 for the six months ended June 30, 2016, compared to $183,766,000 for the prior year’s six months, an increase of $22,299,000. This increase was primarily due to (i) $13,634,000 of higher interest expense from the financings of the St. Regis Retail, 150 West 34 th Street, 100 West 33 rd Street, and our $750,000,000 delayed draw term loan, (ii) $6,374,000 of lower capitalized interest, and (iii) $2,711,000 of accrued default interest on our Skyline properties mortgage loan which has been transferred to the special servicer at our request. Net Gain on Disposition of Wholly Owned and Partially Owned Assets For the six months ended June 30, 2016, we recognized a $160,225,000 net gain on disposition of wholly owned and partially owned assets, primarily from the sale of a 47% ownership interest in 7 West 34th Street and net gains from the sale of residential condominiums, compared to $1,860,000 for the prior year’s six months, primarily from the sale of residential condominiums. Income Tax (Expense) Benefit In the six months ended June 30, 2016, income tax expense was$4,940,000, compared to an income taxbenefit of $87,101,000 for the prior year’s six months, an increase in expense of $92,041,000. This increase in expense resulted primarily from the prior year reversal of the valuation allowances against certain of our deferred tax assets, as we have concluded that it is more-likely-than-not that we will generate sufficient taxable income from the sale of 220 Central Park South residential condominium units to realize the deferred tax assets. 61 Results of Operations – Six Months Ended June 30, 2016 Compared to June 30, 2015 - continued Income from Discontinued Operations We have reclassified the revenues and expenses of the UE portfolio and other retail properties that were sold or are currently held for sale to “income (loss) from discontinued operations” and the related assets and liabilities to “assets related to discontinued operations” and “liabilities related to discontinued operations” for all the periods presented in the accompanying financial statements. The table below sets forth the combined results of assets related to discontinued operations for the six months ended June 30, 2016 and 2015. (Amounts in thousands) For the Six Months Ended June 30, Total revenues $ 2,129 $ 22,279 Total expenses 1,148 15,393 981 6,886 Net gains on sale of real estate 2,210 10,867 UE spin-off transaction related costs - (22,972) Net gain on sale of lease position in Geary Street, CA - 21,376 Impairment losses - (256) Pretax income from discontinued operations 3,191 15,901 Income tax expense - (86) Income from discontinued operations $ 3,191 $ 15,815 Net Income Attributable to Noncontrolling Interests in Consolidated Subsidiaries Net income attributable to noncontrolling interests in consolidated subsidiaries was $22,703,000 for the six months ended June 30, 2016, compared to $35,068,000 for the prior year’s six months, a decrease of $12,365,000. This decrease resulted primarily from lower net income allocated to the noncontrolling interests, including noncontrolling interests of our real estate fund investments. Net Income Attributable to Noncontrolling Interests in the Operating Partnership Net income attributable to noncontrolling interests in the Operating Partnership was $7,044,000 for the six months ended June 30, 2016, compared to $15,485,000 for the prior year’s six months, a decrease of $8,441,000. This decrease resulted primarily from lower net income subject to allocation to unitholders. Preferred Share Dividends Preferred share dividends were $40,727,000 for the six months ended June 30, 2016, compared to $39,849,000 for the prior year’s six months, an increase of $878,000. 62 Results of Operations – Six Months Ended June 30, 2016 Compared to June 30, 2015 - continued Same Store EBITDA Same store EBITDA represents EBITDA from property level operations which are owned by us in both the current and prior year reporting periods. Same store EBITDA excludes segment-level overhead expenses, which are expenses that we do not consider to be property-level expenses, as well as other non-operating items. We also present same store EBITDA on a cash basis which excludes income from the straight-lining of rents, amortization of below-market leases, net of above-market leases and other non-cash adjustments. We present these non-GAAP measures to (i) facilitate meaningful comparisons of the operational performance of our properties and segments, (ii) make decisions on whether to buy, sell or refinance properties, and (iii) compare the performance of our properties and segments to those of our peers. Same store EBITDA should not be considered as an alternative to net income or cash flow from operations and may not be comparable to similarly titled measures employed by other companies. Below are reconciliations of EBITDA to same store EBITDA for each of our segments for the six months ended June 30, 2016, compared to six months ended June 30, 2015. (Amounts in thousands) New York Washington, DC EBITDA for the six months ended June 30, 2016 $ 700,624 $ (4,931) Add-back: Non-property level overhead expenses included above 17,774 15,259 Less EBITDA from: Acquisitions (18,797) - Dispositions (159,341) (27) Properties taken out of service for redevelopment (13,254) (8) Other non-operating income, net 6,030 160,400 Same store EBITDA for the six months ended June 30, 2016 $ 533,036 $ 170,693 EBITDA for the six months ended June 30, 2015 $ 524,933 $ 168,891 Add-back: Non-property level overhead expenses included above 19,933 12,215 Less EBITDA from: Acquisitions (1,888) - Dispositions (7,132) (4,049) Properties taken out of service for redevelopment (10,612) (2,008) Other non-operating income, net (23,096) (1,882) Same store EBITDA for the six months ended June 30, 2015 $ 502,138 $ 173,167 Increase (decrease) in same store EBITDA - Six months ended June 30, 2016 vs. June 30, 2015 $ 30,898 $ (2,474) % increase (decrease) in same store EBITDA 6.2% (1.4%) See notes on following page. 63 Results of Operations – Six Months Ended June 30, 2016 Compared to June 30, 2015 - continued Notes to preceding tabular information: New York: The $30,898,000 increase in New York same store EBITDA resulted primarily from increases in Office and Retail EBITDA of $21,538,000 and $13,770,000, respectively, partially offset by a decrease in Hotel Pennsylvania EBITDA of $6,405,000. The Office and Retail EBITDA increases resulted primarily from higher rents, partially offset by higher operating expenses, net of reimbursements. Excluding Hotel Pennsylvania, same store EBITDA increased by 7.5%. Washington, DC: The $2,474,000 decrease in Washington, DC same store EBITDA resulted primarily from higher net operating expenses of $2,887,000 partially offset by higher rental revenue of $520,000. Reconciliation of Same Store EBITDA to Cash Basis Same Store EBITDA (Amounts in thousands) New York Washington, DC Same store EBITDA for the six months ended June 30, 2016 $ 533,036 $ 170,693 Less: Adjustments for straight-line rents, amortization of acquired below-market leases, net, and other non-cash adjustments (90,886) (13,529) Cash basis same store EBITDA for the six months ended June 30, 2016 $ 442,150 $ 157,164 Same store EBITDA for the six months ended June 30, 2015 $ 502,138 $ 173,167 Less: Adjustments for straight-line rents, amortization of acquired below-market leases, net, and other non-cash adjustments (75,211) (12,730) Cash basis same store EBITDA for the six months ended June 30, 2015 $ 426,927 $ 160,437 Increase (decrease) in cash basis same store EBITDA - Six months ended June 30, 2016 vs. June 30, 2015 $ 15,223 $ (3,273) % increase (decrease) in cash basis same store EBITDA 3.6% (2.0%) Excluding Hotel Pennsylvania, same store EBITDA increased by 5.1% on a cash basis. 64 SUPPLEMENTAL INFORMATION Reconciliation of Net Income to EBITDA for the Three Months Ended March 31, 2016 (Amounts in thousands) New York Washington, DC Net income attributable to Vornado for the three months ended March 31, 2016 $ 79,808 $ (146,737) Interest and debt expense 71,198 19,406 Depreciation and amortization 108,403 42,681 Income tax expense 1,090 265 EBITDA for the three months ended March 31, 2016 $ 260,499 $ (84,385) Reconciliation of EBITDA to Same Store EBITDA – Three Months Ended June 30, 2016 Compared to March 31, 2016 (Amounts in thousands) New York Washington, DC EBITDA for the three months ended June 30, 2016 $ 440,125 $ 79,454 Add-back: Non-property level overhead expenses included above 7,807 7,295 Less EBITDA from: Acquisitions (264) - Dispositions (159,750) 7 Properties taken out of service for redevelopment (7,574) (214) Other non-operating income, net 4,484 (136) Same store EBITDA for the three months ended June 30, 2016 $ 284,828 $ 86,406 EBITDA for the three months ended March 31, 2016 $ 260,499 $ (84,385) Add-back: Non-property level overhead expenses included above 9,967 7,964 Less EBITDA from: Acquisitions (2,095) - Dispositions, including net gains on sale (151) (34) Properties taken out of service for redevelopment (6,372) 209 Other non-operating income, net 1,563 160,535 Same store EBITDA for the three months ended March 31, 2016 $ 263,411 $ 84,289 Increase in same store EBITDA - Three months ended June 30, 2016 vs. March 31, 2016 $ 21,417 $ 2,117 % increase in same store EBITDA 8.1% 2.5% Excluding Hotel Pennsylvania, same store EBITDA increased by 5.3%. 65 SUPPLEMENTAL INFORMATION – CONTINUED Reconciliation of Same Store EBITDA to Cash Basis Same Store EBITDA – Three Months Ended June 30, 2016 Compared to March 31, 2016 (Amounts in thousands) New York Washington, DC Same store EBITDA for the three months ended June 30, 2016 $ 284,828 $ 86,406 Less: Adjustments for straight-line rents, amortization of acquired below-market leases, net, and other non-cash adjustments (50,970) (7,459) Cash basis same store EBITDA for the three months ended June 30, 2016 $ 233,858 $ 78,947 Same store EBITDA for the three months ended March 31, 2016 $ 263,411 $ 84,289 Less: Adjustments for straight-line rents, amortization of acquired below-market leases, net, and other non-cash adjustments (49,175) (6,059) Cash basis same store EBITDA for the three months ended March 31, 2016 $ 214,236 $ 78,230 Increase in cash basis same store EBITDA - Three months ended June 30, 2016 vs. March 31, 2016 $ 19,622 $ 717 % increase in cash basis same store EBITDA 9.2% 0.9% Excluding Hotel Pennsylvania, same store EBITDA increased by 5.7% on a cash basis. 66 Liquidity and Capital Resources Property rental income is our primary source of cash flow and is dependent upon the occupancy and rental rates of our properties. Our cash requirements include property operating expenses, capital improvements, tenant improvements, leasing commissions, dividends to shareholders, distributions to unitholders of the Operating Partnership, as well as acquisition and development costs. Other sources of liquidity to fund cash requirements include proceeds from debt financings, including mortgage loans, senior unsecured borrowings, and our revolving credit facilities, proceeds from the issuance of common and preferred equity, and asset sales. We anticipate that cash flow from continuing operations over the next twelve months will be adequate to fund our business operations, cash distributions to unitholders of the Operating Partnership, cash dividends to shareholders, debt amortization and recurring capital expenditures. Capital requirements for development expenditures and acquisitions may require funding from borrowings and/or equity offerings. We may from time to time purchase or retire outstanding debt securities or redeem our equity securities. Such purchases, if any, will depend on prevailing market conditions, liquidity requirements and other factors. The amounts involved in connection with these transactions could be material to our consolidated financial statements. In the first quarter of 2016, we notified the servicer of the $678,000,000 mortgage loan on the Skyline properties in Virginia that cash flow will be insufficient to service the debt and pay other property related costs and expenses and that we were not willing to fund additional cash shortfalls. Accordingly, at our request, the loan has been transferred to the special servicer. In the second quarter of 2016, cash flow became insufficient to service the debt and we ceased making debt service payments. Pursuant to the loan agreement, the loan is in default, causing the loan to be immediately due and payable, and is subject to incremental default interest which increased the weighted average interest rate from 2.97% to 4.51% while the outstanding balance remains unpaid. This loan is recourse only to the Skyline properties. Accordingly, this default has not had, nor is expected to have, any material impact on our current or future business operations, our ability to raise capital or our credit ratings. For the three and six months ended June 30, 2016, we accrued $2,711,000 of default interest expense. We continue to negotiate with the special servicer. There can be no assurance as to the timing or ultimate resolution of this matter. Cash Flows for the Six Months Ended June 30, 2016 Our cash and cash equivalents were $1,644,067,000 at June 30, 2016, a $191,640,000 decrease from the balance at December 31, 2015. Our consolidated outstanding debt was $11,078,771,000 at June 30, 2016, a $12,239,000 decrease from the balance at December 31, 2015. As of June 30, 2016 and December 31, 2015, $115,630,000 and $550,000,000, respectively, was outstanding under our revolving credit facilities. During the remainder of 2016 and 2017, $1,288,394,000 and $362,058,000, respectively, of our outstanding debt matures; we may refinance this maturing debt as it comes due or choose to repay it. Cash flows provided by operating activities of $323,293,000 was comprised of (i) net income of $176,774,000, (ii) $189,482,000 of non-cash adjustments, which include depreciation and amortization expense, real estate impairment losses, net gain on the disposition of wholly owned and partially owned assets, the effect of straight-lining of rental income, and loss from partially owned entities, (iii) return of capital from real estate fund investments of $71,888,000, (iv) distributions of income from partially owned entities of $46,500,000, partially offset by (v) the net change in operating assets and liabilities of $161,351,000. Net cash used in investing activities of $432,259,000 was comprised of (i) $277,214,000 of development costs and construction in progress, (ii) $170,265,000 of additions to real estate, (iii) $90,659,000 of investments in partially owned entities, (iv) $46,807,000 of acquisitions of real estate and other, (v) $42,000,000 due to the net deconsolidation of 7 West 34th Street, (vi) $11,700,000 of investments in loans receivable, (vii) $7,483,000 of changes in restricted cash and (viii) $4,379,000 in purchases of marketable securities, partially offset by (ix) $130,249,000 of proceeds from sales of real estate and related investments and (x) $87,977,000 of capital distributions from partially owned entities. Net cash used in financing activities of $82,674,000 was comprised of (i) $1,032,115,000 for the repayments of borrowings, (ii) $237,832,000 of dividends paid on common shares, (iii) $83,266,000 of distributions to noncontrolling interests, (iv) $40,727,000 of dividends paid on preferred shares, (v) $29,478,000 of debt issuance and other costs, and (vi) $186,000 for the repurchase of shares related to stock compensation agreements and related tax withholdings and other, partially offset by (vii) $1,325,246,000 of proceeds from borrowings, (viii) $11,874,000 of contributions from noncontrolling interests and (ix) $3,810,000 of proceeds received from the exercise of employee share options. 67 Liquidity and Capital Resources – continued Capital Expenditures for the Six Months Ended June 30, 2016 Capital expenditures consist of expenditures to maintain assets, tenant improvement allowances and leasing commissions. Recurring capital expenditures include expenditures to maintain a property’s competitive position within the market and tenant improvements and leasing commissions necessary to re-lease expiring leases or renew or extend existing leases. Non-recurring capital improvements include expenditures to lease space that has been vacant for more than nine months and expenditures completed in the year of acquisition and the following two years that were planned at the time of acquisition, as well as tenant improvements and leasing commissions for space that was vacant at the time of acquisition of a property. Below is a summary of capital expenditures, leasing commissions and a reconciliation of total expenditures on an accrual basis to the cash expended in the six months ended June 30, 2016. (Amounts in thousands) Total New York Washington, DC Other Expenditures to maintain assets $ 37,688 $ 22,201 $ 6,434 $ 9,053 Tenant improvements 46,270 38,490 6,397 1,383 Leasing commissions 24,939 22,499 2,294 146 Non-recurring capital expenditures 22,971 17,104 4,861 1,006 Total capital expenditures and leasing commissions (accrual basis) 131,868 100,294 19,986 11,588 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 118,340 60,696 37,685 19,959 Expenditures to be made in future periods for the current period (44,768) (38,368) (11,707) 5,307 Total capital expenditures and leasing commissions (cash basis) $ 205,440 $ 122,622 $ 45,964 $ 36,854 Tenant improvements and leasing commissions: Per square foot per annum $ n/a Percentage of initial rent 9.9% 8.6% 10.0% n/a Development and Redevelopment Expenditures for the Six Months Ended June 30, 2016 Development and redevelopment expenditures consist of all hard and soft costs associated with the development or redevelopment of a property, including capitalized interest, debt and operating costs until the property is substantially completed and ready for its intended use. Our development project budgets below include initial leasing costs, which are reflected as non-recurring capital expenditures in the table above. We are constructing a residential condominium tower containing 397,000 salable square feet on our 220 Central Park South development site. The incremental development cost of this project is estimated to beapproximately $1.3 billion, of which $446,000,000 has been expended as of June 30, 2016. We are developing The Bartlett, a 699-unit residential project in Pentagon City, which is expected to be completed in 2016. The project will include a 40,000 square foot Whole Foods Market at the base of the building. The incremental development cost of this project isestimated to beapproximately $250,000,000, of which $210,000,000 has been expended as of June 30, 2016. We are developing a 173,000 square foot Class-A office building, located along the western edge of the High Line at 512 West 22nd Street in the West Chelsea submarket of Manhattan (55.0% owned). The incremental development cost of this project isestimated to beapproximately $130,000,000, of which our share is $72,000,000. As of June 30, 2016 , $20,000,000 has been expended, of which our share is $11,000,000. We are developing 61 Ninth Avenue, located on the Southwest corner of Ninth Avenue and 15th Street in the West Chelsea submarket of Manhattan. In February 2016, the venture purchased an adjacent five story loft building and air rights in exchange for a 10% common and preferred equity interest in the venture valued at $19,400,000, which reduced our ownership interest to 45.1% from 50.1%. The venture’s current plans are to construct an office building, with retail at the base, of approximately 167,000 square feet. The incremental development cost of this project isestimated to beapproximately $150,000,000, of which our share is $68,000,000. As of June 30, 2016 , $18,000,000 has been expended, of which our share is $8,000,000. 68 Liquidity and Capital Resources – continued Development and Redevelopment Expenditures for the Six Months Ended June 30, 2016 - continued We are developing a 33,000 square foot office and retail building, located on Houston Street in Manhattan (50.0% owned). The incremental development cost of this project is estimated to be approximately $60,000,000, of which our share is $30,000,000. As of June 30, 2016 , $16,000,000 has been expended, of which our share is $8,000,000. We plan to demolish two adjacent Washington, DC office properties, 1treet and 1150 17th Street in 2016 and replace them in the future with a new 335,000 square foot Class A office building, to be addressed 1treet. The incremental development cost of the project isestimated to beapproximately $170,000,000. We are also evaluating other development and redevelopment opportunities at certain of our properties in Manhattan, including the Penn Plaza District, and in Washington, including Crystal City, Rosslyn and Pentagon City. There can be no assurance that any of our development or redevelopment projects will commence, or if commenced, be completed, or completed on schedule or within budget. Below is a summary of development and redevelopment expenditures incurred in the six months ended June 30, 2016. These expenditures include interest of $16,438,000, payroll of $6,401,000 and other soft costs (primarily architectural and engineering fees, permits, real estate taxes and professional fees) aggregating $30,224,000, that were capitalized in connection with the development and redevelopment of these projects. (Amounts in thousands) Total New York Washington, DC Other 220 Central Park South $ 130,696 $ - $ - $ 130,696 The Bartlett 48,700 - 48,700 - 640 Fifth Avenue 17,368 17,368 - - 90 Park Avenue 16,243 16,243 - - 2221 South Clark Street (residential conversion) 12,589 - 12,589 - theMART 11,031 - - 11,031 Wayne Towne Center 7,055 - - 7,055 Penn Plaza 6,766 6,766 - - 330 West 34th Street 2,812 2,812 - - Other 23,954 5,391 17,713 850 $ 277,214 $ 48,580 $ 79,002 $ 149,632 69 Liquidity and Capital Resources – continued Cash Flows for the Six Months Ended June 30, 2015 Our cash and cash equivalents were $516,337,000 at June 30, 2015, a $682,140,000 decrease over the balance at December 31, 2014. The decrease is primarily due to cash flows from investing and financing activities, partially offset by cash flows from operating activities, as discussed below. Cash flows provided by operating activities of $184,616,000 was comprised of (i) net income of $340,646,000, (ii) return of capital from real estate fund investments of $83,443,000, (iii) $51,160,000 of non-cash adjustments, which include depreciation and amortization expense, the reversal of allowance for deferred tax assets, the effect of straight-lining of rental income, loss from partially owned entities and impairment losses on real estate, and (iv) distributions of income from partially owned entities of $37,821,000, partially offset by (v) the net change in operating assets and liabilities of $328,454,000 (including the acquisition of real estate fund investments of $95,000,000). Net cash used in investing activities of $474,602,000 was comprised of (i) $381,001,000 of acquisitions of real estate and other, (ii) $200,970,000 of development costs and construction in progress, (iii) $137,528,000 of additions to real estate, (iv) $137,465,000 of investments in partially owned entities, and (v) $23,919,000 of investments in loans receivable and other, partially offset by (vi) $334,725,000 of proceeds from sales of real estate and related investments, (vii) $29,666,000 of capital distributions from partially owned entities, (viii) $25,118,000 of changes in restricted cash, and (ix) $16,772,000 of proceeds from repayments of mortgage and mezzanine loans receivable and other. Net cash used in financing activities of $392,154,000 was comprised of (i) $1,607,574,000 for the repayments of borrowings, (ii) $237,160,000 of dividends paid on common shares, (iii) $225,000,000 of distributions in connection with the spin-off of UE, (iv) $77,447,000 of distributions to noncontrolling interests, (v) $39,849,000 of dividends paid on preferred shares, (vi) $14,053,000 of debt issuance costs, and (vii) $2,939,000 for the repurchase of shares related to stock compensation agreements resulting from exercises of long-term equity awards by executives of the company and/or related tax withholdings, partially offset by (viii) $1,746,460,000 of proceeds from borrowings, (ix) $51,725,000 of contributions from noncontrolling interests, and (x) $13,683,000 of proceeds received from the exercise of employee share options. 70 Liquidity and Capital Resources – continued Capital Expenditures for the Six Months Ended June 30, 2015 Below is a summary of capital expenditures, leasing commissions and a reconciliation of total expenditures on an accrual basis to the cash expended in the six months ended June 30, 2015. (Amounts in thousands) Total New York Washington, DC Other Expenditures to maintain assets $ 46,080 $ 25,985 $ 6,009 $ 14,086 Tenant improvements 62,363 19,798 36,913 5,652 Leasing commissions 15,610 10,144 4,677 789 Non-recurring capital expenditures 90,592 63,633 26,638 321 Total capital expenditures and leasing commissions (accrual basis) 214,645 119,560 74,237 20,848 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 77,839 41,085 20,826 15,928 Expenditures to be made in future periods for the current period (122,715) (60,309) (58,408) (3,998) Total capital expenditures and leasing commissions (cash basis) $ 169,769 $ 100,336 $ 36,655 $ 32,778 Tenant improvements and leasing commissions: Per square foot per annum $ n/a Percentage of initial rent 11.0% 8.3% 18.5% n/a Development and Redevelopment Expenditures for the Six Months Ended June 30, 2015 Below is a summary of development and redevelopment expenditures incurred in the six months ended June 30, 2015. These expenditures include interest of $22,812,000, payroll of $2,115,000, and other soft costs (primarily architectural and engineering fees, permits, real estate taxes and professional fees) aggregating $39,811,000, that were capitalized in connection with the development and redevelopment of these projects. (Amounts in thousands) Total New York Washington, DC Other 220 Central Park South $ 57,554 $ - $ - $ 57,554 The Bartlett 41,889 - 41,889 - 330 West 34th Street 18,324 18,324 - - Marriott Marquis Times Square - retail and signage 15,294 15,294 - - Springfield Town Center 14,478 - - 14,478 90 Park Avenue 12,868 12,868 - - Wayne Towne Center 10,959 - - 10,959 2221 South Clark Street (residential conversion) 6,939 - 6,939 - 251 18th Street 3,891 - 3,891 - Penn Plaza 2,011 2,011 - - 608 Fifth Avenue 1,811 1,811 - - 7 West 34th Street 1,533 1,533 - - Other 13,419 2,504 10,628 287 $ 200,970 $ 54,345 $ 63,347 $ 83,278 71 Liquidity and Capital Resources – continued Other Commitments and Contingencies We are from time to time involved in legal actions arising in the ordinary course of business. In our opinion, after consultation with legal counsel, the outcome of such matters is not expected to have a material adverse effect on our financial position, results of operations or cash flows. Each of our properties has been subjected to varying degrees of environmental assessment at various times. The environmental assessments did not reveal any material environmental contamination. However, there can be no assurance that the identification of new areas of contamination, changes in the extent or known scope of contamination, the discovery of additional sites, or changes in cleanup requirements would not result in significant costs to us. Generally, our mortgage loans are non-recourse to us. However, in certain cases we have provided guarantees or master leased tenant space. These guarantees and master leases terminate either upon the satisfaction of specified circumstances or repayment of the underlying loans. As of June 30, 2016, the aggregate dollar amount of these guarantees and master leases is approximately $857,000,000. At June 30, 2016, $38,576,000 of letters of credit were outstanding under one of our unsecured revolving credit facilities. Our unsecured revolving credit facilities contain financial covenants that require us to maintain minimum interest coverage and maximum debt to market capitalization ratios, and provide for higher interest rates in the event of a decline in our ratings below Baa3/BBB. Our unsecured revolving credit facilities also contain customary conditions precedent to borrowing, including representations and warranties, and also contain customary events of default that could give rise to accelerated repayment, including such items as failure to pay interest or principal. As of June 30, 2016, we expect to fund additional capital to certain of our partially owned entities aggregating approximately $70,000,000. As of June 30, 2016, we have construction commitments aggregating approximately $721,173,000. 72 Funds From Operations (“FFO”) FFO is computed in accordance with the definition adopted by the Board of Governors of the National Association of Real Estate Investment Trusts (“NAREIT”). NAREIT defines FFO as GAAP net income or loss adjusted to exclude net gains from sales of depreciated real estate assets, real estate impairment losses, depreciation and amortization expense from real estate assets and other specified non-cash items, including the pro rata share of such adjustments of unconsolidated subsidiaries. FFO and FFO per diluted share are non-GAAP financial measures used by management, investors and analysts to facilitate meaningful comparisons of operating performance between periods and among our peers because it excludes the effect of real estate depreciation and amortization and net gains on sales, which are based on historical costs and implicitly assume that the value of real estate diminishes predictably over time, rather than fluctuating based on existing market conditions. FFO does not represent net income and should not be considered an alternative to net income as a performance measure. FFO may not be comparable to similarly titled measures employed by other companies. The calculations of both the numerator and denominator used in the computation of income per shareare disclosed in Note 19 – Income per Share , in our consolidated financial statements on page 26 of this Quarterly Report on Form 10-Q. FFO for the Three and Six Months Ended June 30, 2016 and 2015 FFO attributable to common shareholders plus assumed conversions was $229,432,000, or $1.21 per diluted share for the three months ended June 30, 2016, compared to $323,381,000, or $1.71 per diluted share, for the prior year’s three months. FFO attributable to common shareholders plus assumed conversions was $433,104,000, or $2.28 per diluted share for the six months ended June 30, 2016, compared to $544,305,000, or $2.87 per diluted share, for the prior year’s six months. Details of certain adjustments to FFO are discussed in the financial results summary of our “Overview”. (Amounts in thousands, except per share amounts) For the Three Months Ended For the Six Months Ended June 30, June 30, Reconciliation of our net income to FFO: Net income attributable to common shareholders $ 220,463 $ 165,651 $ 106,300 $ 250,244 Per diluted share $ 1.16 $ 0.87 $ 0.56 $ 1.32 FFO adjustments: Depreciation and amortization of real property $ 133,218 $ 129,296 $ 267,339 $ 247,552 Net gains on sale of real estate (161,721) - (161,721) (10,867) Real estate impairment losses - - 160,700 256 Proportionate share of adjustments to equity in net income (loss) of partially owned entities to arrive at FFO: Depreciation and amortization of real property 38,308 32,282 77,354 68,554 Net gains on sale of real estate (319) (4,513) (319) (4,513) Real estate impairment losses 49 10,304 4,402 10,304 9,535 167,369 347,755 311,286 Noncontrolling interests' share of above adjustments (588) (9,662) (21,469) (18,109) FFO adjustments, net $ 8,947 $ 157,707 $ 326,286 $ 293,177 FFO attributable to common shareholders $ 229,410 $ 323,358 $ 432,586 $ 543,421 Convertible preferred share dividends 22 23 43 46 Earnings allocated to Out-Performance Plan units - - 475 838 FFO attributable to common shareholders plus assumed conversions $ 229,432 $ 323,381 $ 433,104 $ 544,305 Per diluted share $ 1.21 $ 1.71 $ 2.28 $ 2.87 Reconciliation of Weighted Average Shares Weighted average common shares outstanding 188,772 188,365 188,715 188,183 Effect of dilutive securities: Employee stock options and restricted share awards 1,070 1,190 1,020 1,260 Convertible preferred shares 43 45 43 46 Out-Performance Plan units - - 265 286 Denominator for FFO per diluted share 189,885 189,600 190,043 189,775 73 Item 3. Quantitative and Qualitative Disclosures About Market Risk We have exposure to fluctuations in market interest rates. Market interest rates are sensitive to many factors that are beyond our control. Our exposure to a change in interest rates on our consolidated and non-consolidated debt (all of which arises out of non-trading activity) is as follows: (Amounts in thousands, except per share amounts) Weighted Effect of 1% Weighted June 30, Average Change In December 31, Average Balance Interest Rate Base Rates Balance Interest Rate Consolidated debt: Variable rate $ 3,772,565 2.19% $ 37,726 $ 3,995,704 2.00% Fixed rate 7,421,398 4.11% - 7,206,634 4.21% $ 11,193,963 3.46% 37,726 $ 11,202,338 3.42% Pro rata share of debt of non-consolidated entities (non-recourse): Variable rate – excluding Toys "R" Us, Inc. $ 1,114,317 2.28% 11,143 $ 485,160 1.97% Variable rate – Toys "R" Us, Inc. 1,026,139 6.46% 10,261 1,164,893 6.61% Fixed rate (including $714,421 and $661,513 of Toys "R" Us, Inc. debt in 2016 and 2015) 2,509,040 6.14% - 2,782,025 6.37% $ 4,649,496 5.29% 21,404 $ 4,432,078 5.95% Noncontrolling interests’ share of above (3,625) Total change in annual net income $ 55,505 Per share-diluted $ 0.29 We may utilize various financial instruments to mitigate the impact of interest rate fluctuations on our cash flows and earnings, including hedging strategies, depending on our analysis of the interest rate environment and the costs and risks of such strategies. As of June 30, 2016, we have an interest rate swap on a $415,000,000 mortgage loan on Two Penn Plaza that swapped the rate from LIBOR plus 1.65% (2.11% at June 30, 2016) to a fixed rate of 4.78% through March 2018 and an interest swap on a $375,000,000 mortgage loan on 888 Seventh Avenue that swapped the rate from LIBOR plus 1.60% (2.06% at June 30, 2016) to a fixed rate of 3.15% through December 2020. In connection with the $700,000,000 refinancing of 770 Broadway, we entered into an interest rate swap from LIBOR plus 1.75% (2.21% at June 30, 2016) to a fixed rate of 2.56% through September 2020. Fair Value of Debt The estimated fair value of our consolidated debt is calculated based on current market prices and discounted cash flows at the current rate at which similar loans would be made to borrowers with similar credit ratings for the remaining term of such debt. As of June 30, 2016, the estimated fair value of our consolidated debt was $10,662,000,000. Item 4. Controls and Procedures Disclosure Controls and Procedures: The Company’s management, with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the Company’s disclosure controls and procedures (as such term is defined in Rule13a‑15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this report. Based on such evaluation, the Company’s Chief Executive Officer and Chief Financial Officer have concluded that, as of June 30, 2016, such disclosure controls and procedures were effective. Internal Control Over Financial Reporting: There have not been any changes in the Company’s internal control over financial reporting (as such term is defined in Rule13a-15(f) under the Securities and Exchange Act of 1934, as amended) during the fiscal quarter to which this report relates that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 74 PART II. OTHER INFORMATION Item 1. Legal Proceedings We are from time to time involved in legal actions arising in the ordinary course of business. In our opinion, after consultation with legal counsel, the outcome of such matters is not expected to have a material adverse effect on our financial position, results of operations or cash flows. Item 1A. Risk Factors There were no material changes to the Risk Factors disclosed in our Annual Report on Form 10-K, as amended, for the year ended December 31, 2015. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information None. Item 6. Exhibits Exhibits required by Item 601 of Regulation S-K are filed herewith or incorporated herein by reference and are listed in the attached ExhibitIndex. 75 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. VORNADO REALTY TRUST (Registrant) Date: August 1, 2016 By: /s/ Stephen W. Theriot Stephen W. Theriot, Chief Financial Officer (duly authorized officer and principal financial and accounting officer) 76 EXHIBIT INDEX Exhibit No. 15.1 - Letter regarding Unaudited Interim Financial Information 31.1 - Rule 13a-14 (a) Certification of the Chief Executive Officer 31.2 - Rule 13a-14 (a) Certification of the Chief Financial Officer 32.1 - Section 1350 Certification of the Chief Executive Officer 32.2 - Section 1350 Certification of the Chief Financial Officer 101.INS - XBRL Instance Document 101.SCH - XBRL Taxonomy Extension Schema 101.CAL - XBRL Taxonomy Extension Calculation Linkbase 101.DEF - XBRL Taxonomy Extension Definition Linkbase 101.LAB - XBRL Taxonomy Extension Label Linkbase 101.PRE - XBRL Taxonomy Extension Presentation Linkbase 77
